Exhibit 10.5

Published CUSIP Number: 30700DAJ0

Revolving Credit CUSIP Number: 30700DAK7

 

 

$400,000,000

CREDIT AGREEMENT

dated as of November 17, 2010,

by and among

FAMILY DOLLAR STORES, INC.

as Borrower,

the Lenders referred to herein,

BANK OF AMERICA, N.A.,

as Syndication Agent,

BRANCH BANKING AND TRUST COMPANY,

as Documentation Agent,

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent,

REGIONS BANK,

as Documentation Agent,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Fronting Bank

WELLS FARGO SECURITIES, LLC,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

CHL:40759.7



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I DEFINITIONS    1

SECTION 1.1

   Definitions    1

SECTION 1.2

   Other Definitions and Provisions    19

SECTION 1.3

   Accounting Terms    19

SECTION 1.4

   Rounding    19

SECTION 1.5

   References to Agreement and Laws    19

SECTION 1.6

   Times of Day    20

SECTION 1.7

   Letter of Credit Amounts    20 ARTICLE II THE CREDIT FACILITIES    20

SECTION 2.1

   Revolving Credit Loans    20

SECTION 2.2

   Swingline Loans    20

SECTION 2.3

   Procedure for Advances of Revolving Credit Loans and Swingline Loans    22

SECTION 2.4

   [Reserved]    22

SECTION 2.5

   Repayment and Prepayment of Loans    22

SECTION 2.6

   Adjustment of the Aggregate Commitment    23

SECTION 2.7

   Termination of Revolving Credit Facility    24

SECTION 2.8

   Optional Extension of the Maturity Date    24

SECTION 2.9

   Increase of Aggregate Commitment    25 ARTICLE III LETTER OF CREDIT FACILITY
   26

SECTION 3.1

   Syndicated Letters of Credit    26

SECTION 3.2

   Fronted Letters of Credit    28

SECTION 3.3

   Terms of Letters of Credit    31

SECTION 3.4

   Commissions and Other Charges    31

SECTION 3.5

   Obligations Absolute    32

SECTION 3.6

   Effect of Letter of Credit Application    33

SECTION 3.7

   Existing Fronted Letters of Credit    33 ARTICLE IV GENERAL LOAN PROVISIONS
   33

SECTION 4.1

   Interest    33

SECTION 4.2

   Notice and Manner of Conversion or Continuation of Loans    34

SECTION 4.3

   Fees    35

SECTION 4.4

   Manner of Payment    35

SECTION 4.5

   Evidence of Debt    36

SECTION 4.6

   Adjustments    36

SECTION 4.7

   Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption
by the Administrative Agent    37

SECTION 4.8

   Changed Circumstances    37

SECTION 4.9

   Indemnity    38

SECTION 4.10

   Increased Costs    38

SECTION 4.11

   Taxes    40

 

i



--------------------------------------------------------------------------------

SECTION 4.12

   Mitigation Obligations; Replacement of Lenders    42

SECTION 4.13

   Defaulting Lenders    43 ARTICLE V CLOSING; CONDITIONS OF CLOSING AND
BORROWING    45

SECTION 5.1

   Conditions to Closing and Initial Extensions of Credit    45

SECTION 5.2

   Conditions to All Extensions of Credit    48 ARTICLE VI REPRESENTATIONS AND
WARRANTIES OF THE BORROWER    48

SECTION 6.1

   Representations and Warranties    48

SECTION 6.2

   Survival of Representations and Warranties, Etc.    54 ARTICLE VII FINANCIAL
INFORMATION AND NOTICES    55

SECTION 7.1

   Financial Statements    55

SECTION 7.2

   Officer’s Compliance Certificate    56

SECTION 7.3

   Other Reports    56

SECTION 7.4

   Notice of Default and Other Matters    56

SECTION 7.5

   Accuracy of Information    57 ARTICLE VIII AFFIRMATIVE COVENANTS    57

SECTION 8.1

   Corporate Existence, Etc.    57

SECTION 8.2

   Maintenance of Property    58

SECTION 8.3

   Insurance    58

SECTION 8.4

   Books and Records    58

SECTION 8.5

   Payment of Taxes and Claims    58

SECTION 8.6

   Compliance With Law    58

SECTION 8.7

   Visits and Inspections    58

SECTION 8.8

   Use of Proceeds    59

SECTION 8.9

   Further Assurances    59 ARTICLE IX FINANCIAL COVENANTS    59

SECTION 9.1

   Consolidated Leverage Ratio    59

SECTION 9.2

   Consolidated Fixed Charge Coverage Ratio    59

SECTION 9.3

   Priority Debt    59 ARTICLE X NEGATIVE COVENANTS    59

SECTION 10.1

   Limitations on Liens    59

SECTION 10.2

   Limitations on Asset Dispositions    61

SECTION 10.3

   Limitations on Mergers and Liquidation    62

SECTION 10.4

   Transactions with Affiliates    62

SECTION 10.5

   Certain Accounting Changes; Organizational Documents    62

SECTION 10.6

   Restrictive Agreements    62

SECTION 10.7

   Nature of Business    63 ARTICLE XI DEFAULT AND REMEDIES    63

SECTION 11.1

   Events of Default    63

SECTION 11.2

   Remedies    66

SECTION 11.3

   Rights and Remedies Cumulative; Non-Waiver; etc.    66

 

ii



--------------------------------------------------------------------------------

SECTION 11.4

   Crediting of Payments and Proceeds    67

SECTION 11.5

   Administrative Agent May File Proofs of Claim    67 ARTICLE XII THE
ADMINISTRATIVE AGENT    68

SECTION 12.1

   Appointment and Authority    68

SECTION 12.2

   Rights as a Lender    68

SECTION 12.3

   Exculpatory Provisions    69

SECTION 12.4

   Reliance by the Administrative Agent    70

SECTION 12.5

   Delegation of Duties    70

SECTION 12.6

   Resignation of Administrative Agent    70

SECTION 12.7

   Non-Reliance on Administrative Agent and Other Lenders    71

SECTION 12.8

   No Other Duties, etc.    71 ARTICLE XIII MISCELLANEOUS    72

SECTION 13.1

   Notices    72

SECTION 13.2

   Amendments, Waivers and Consents    73

SECTION 13.3

   Expenses; Indemnity    74

SECTION 13.4

   Right of Set-off    76

SECTION 13.5

   Governing Law    76

SECTION 13.6

   Waiver of Jury Trial    77

SECTION 13.7

   Reversal of Payments    77

SECTION 13.8

   Punitive Damages    78

SECTION 13.9

   Accounting Matters    78

SECTION 13.10

   Successors and Assigns; Participations    78

SECTION 13.11

   Confidentiality    82

SECTION 13.12

   Performance of Duties    82

SECTION 13.13

   All Powers Coupled with Interest    83

SECTION 13.14

   Survival of Indemnities    83

SECTION 13.15

   Titles and Captions    83

SECTION 13.16

   Severability of Provisions    83

SECTION 13.17

   Counterparts    83

SECTION 13.18

   Integration; Inconsistencies with Other Documents    83

SECTION 13.19

   Term of Agreement    83

SECTION 13.20

   Advice of Counsel, No Strict Construction    84

SECTION 13.21

   USA Patriot Act    84

SECTION 13.22

   Independent Effect of Covenants    84

 

iii



--------------------------------------------------------------------------------

 

EXHIBITS Exhibit A-1   -      Form of Revolving Credit Note Exhibit A-2   -     
Form of Swingline Note Exhibit B   -      Form of Notice of Borrowing Exhibit C
  -      Form of Notice of Account Designation Exhibit D   -      Form of Notice
of Prepayment Exhibit E   -      Form of Notice of Conversion/Continuation
Exhibit F   -      Form of Extension Notice Exhibit G   -      Form of Officer’s
Compliance Certificate Exhibit H   -      Form of Assignment and Assumption
Exhibit I   -      Form of Syndicated Letter of Credit

 

SCHEDULES Schedule 6.1(b)   -      Subsidiaries and Capitalization Schedule
6.1(g)   -      Licenses, Permits, Etc. Schedule 6.1(p)   -      Existing Debt;
Future Liens Schedule 10.1   -      Existing Liens Schedule 10.4   -     
Transactions with Affiliates

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of November 17, 2010, by and among FAMILY DOLLAR
STORES, INC., a Delaware corporation (the “Borrower”), the lenders who are or
may become a party to this Agreement (collectively, the “Lenders”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Fronting Bank” means up to two (2) Lenders, in addition to Wells
Fargo, each designated by the Borrower as an additional issuer of Fronted
Letters of Credit pursuant to Section 3.2(f).

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 12.6.

“Administrative Agent’s Fee Letter” means the separate fee letter agreement
executed by the Borrower and the Administrative Agent and/or certain of its
affiliates dated October 26, 2010.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than,
with respect to the Borrower, a Subsidiary of the Borrower) which directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person or any of its Subsidiaries. As
used in this definition, the term “control” means (a) the power to vote ten
percent (10%) or more of the securities or other equity interests of a Person
having ordinary voting power, or (b) the possession, directly or indirectly, of
any other power to direct or cause the direction of the management and policies
of a Person, whether through ownership of voting securities, by contract or
otherwise.

 

CHL:40759.7

1



--------------------------------------------------------------------------------

“Aggregate Commitment” means the aggregate Revolving Credit Commitments of all
the Lenders, as such amount may be modified at any time or from time to time
pursuant to the terms hereof. The Aggregate Commitment on the Closing Date shall
be $400,000,000.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Leverage Ratio:

 

Pricing
Level

  

Consolidated Leverage Ratio

   Facility Fee   LIBOR Rate +   Base Rate + I    Greater than or equal to 45.0%
   0.400%   2.100%   1.100% II    Greater than or equal to 35.0% but less than
45.0%    0.325%   1.925%   0.925% III    Greater than or equal to 25.0% but less
than 35.0%    0.225%   1.775%   0.775% IV    Greater than or equal to 15.0% but
less than 25.0%    0.200%   1.550%   0.550% V    Less than 15.0%    0.150%  
1.350%   0.350%

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after receipt by the
Administrative Agent of the Officer’s Compliance Certificate pursuant to
Section 7.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level III until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 7.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level I until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Leverage Ratio as of the last day of
the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.

 

CHL:40759.7

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus  1/2 of 1% and (c) except during any period of time
during which a notice delivered to the Borrower under Section 4.8 shall remain
in effect, LIBOR for an Interest Period of one month plus 1%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

CHL:40759.7

3



--------------------------------------------------------------------------------

“Change in Control” means (a) any sale, lease, exchange or other transfer (in a
single transaction or a series of related transactions) of all or substantially
all of the assets of the Borrower to any Person or “group” (within the meaning
of the Securities Exchange Act of 1934, as amended and the rules of the
Securities Exchange Commission thereunder in effect on the date hereof) other
than the Borrower in accordance with clause (d) below, (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934, as amended
and the rules of the Securities Exchange Commission thereunder in effect on the
date hereof) of fifty-one percent (51%) or more of the outstanding shares of the
voting capital stock of the Borrower, (c) the first day on which a majority of
the members of the board of directors of the Borrower are not Continuing
Directors or (d) a merger, consolidation or sale of all or substantially all of
the assets of the Borrower in respect of which the Borrower is not the successor
corporation. For purposes of this definition, “Continuing Director” means, as of
any date of determination, any member of the board of directors of the Borrower
who: (i) was a member of such board of directors on the date hereof or (ii) was
nominated for election or elected to such board of directors with the approval
of a majority of the Continuing Directors who were members of such board at the
time of such nomination or election.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Commitment Increase” has the meaning assigned thereto in Section 2.8.

“Consent Date” has the meaning assigned thereto in Section 2.8.

“Consenting Lender” has the meaning assigned thereto in Section 2.8.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Debt” means, as of any date of determination, the total amount of
all Debt of the Borrower and its Subsidiaries determined on a Consolidated basis
in accordance with GAAP.

 

CHL:40759.7

4



--------------------------------------------------------------------------------

“Consolidated EBITDAR” shall mean, for any period, Consolidated Net Income for
such period plus (to the extent deducted or added in computing such Consolidated
Net Income and without duplication) (a) depreciation, depletion, if any, and
amortization expense for such period, (b) income tax expense for such period,
(c) other non-cash items for such period, including without limitation, charges
associated with store closings, (d) Consolidated Interest Expense and Lease
Rentals for such period, and (e) non-recurring items, all as determined on a
Consolidated basis in accordance with GAAP. For purposes of this Agreement,
Consolidated EBITDAR shall be adjusted on a pro forma basis, in a manner
reasonably acceptable to the Administrative Agent, to include, as of the first
day of any applicable period, any acquisitions and any asset dispositions closed
during such period, calculated on a basis consistent with GAAP and Regulation
S-X of the Securities Exchange Act of 1934, as amended, or as approved by the
Administrative Agent.

“Consolidated Fixed Charges” shall mean, for any period, the Consolidated
Interest Expense for such period plus Lease Rentals for such period, determined
on a Consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
(b) Consolidated Fixed Charges for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

“Consolidated Interest Expense” shall mean, for any period, the gross interest
expense of the Borrower and its Subsidiaries deducted in the calculation of
Consolidated Net Income for such period, determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Debt on such date to (b) Consolidated Total Capitalization
on such date.

“Consolidated Net Income” means, for any period, the Consolidated net income (or
loss) of the Borrower and its Subsidiaries for such period, exclusive of
“extraordinary items” (as defined by GAAP), determined on a Consolidated basis
in accordance with GAAP.

“Consolidated Net Worth” means the Consolidated stockholder’s equity of the
Borrower and its Subsidiaries, as defined according to GAAP.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and its Subsidiaries, determined on a
Consolidated basis in accordance with GAAP.

“Consolidated Total Capitalization” means, at any time, the sum of
(a) Consolidated Net Worth and (b) Consolidated Debt.

“Converted Fronted Letter of Credit” has the meaning assigned thereto in
Section 3.7.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

“Current Maturity Date” has the meaning assigned thereto in Section 2.8.

 

CHL:40759.7

5



--------------------------------------------------------------------------------

“Debt” means, with respect to any Person, without duplication, (a) its
liabilities for borrowed money; (b) its liabilities for the deferred purchase
price of property acquired by such Person (excluding accounts payable and other
accrued liabilities arising in the ordinary course of business but including,
without limitation, all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c) its Capital Lease Obligations; (d) its liabilities for borrowed money
secured by any Lien with respect to any property owned by such Person (whether
or not it has assumed or otherwise become liable for such liabilities); and
(e) Guarantees by such Person with respect to liabilities of a type described in
any of clauses (a) through (d) hereof. Debt of any Person shall include all
obligations of such Person of the character described in clauses (a) through
(e) to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is deemed to be extinguished under
GAAP. For purposes of this Agreement, Debt shall not include reimbursement
obligations under trade letters of credit incurred in connection with the
acquisition of inventory in the ordinary course of business, provided that any
draws under such trade letters of credit are reimbursed within thirty (30) days
thereof.

“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, Syndicated Letter of Credit, participations in
Fronted L/C Obligations or participations in Swingline Loans required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has otherwise failed to pay over to the Administrative
Agent, the Fronting Bank or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless such
amount is the subject of a good faith dispute, (c) has notified the Borrower,
the Administrative Agent or any other Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply or has failed
to comply with its funding obligations under this Agreement or under other
agreements in which it commits or is obligated to extend credit, or (d) has
become or is insolvent or has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Default Rate” means, with respect to any principal of any Loan or any other
amount payable by the Borrower under this Agreement, a rate per annum equal to
two percent (2%) plus the rate of interest that would otherwise be applicable to
such Loan or other amount pursuant to this Agreement.

“Description of Notes Disclosure Letter” means that certain letter (including
the draft “Description of the Notes” dated as of November 15, 2010, attached as
an annex thereto) dated as of November 17, 2010, from the Borrower to the
Administrative Agent and the Lenders.

“Disclosed Litigation” has the meaning assigned thereto in Section 6.1(q)(i).

 

CHL:40759.7

6



--------------------------------------------------------------------------------

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.10(b)(iii), (vi) and (vii) (subject to such consents,
if any, as may be required by under Section 13.10(b)(iii)).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher  1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

CHL:40759.7

7



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Fronting Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 4.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.11(a).

“Existing 5-Year Credit Agreement” means that certain Credit Agreement dated as
of August 24, 2006 (as amended prior to or concurrently with the date hereof),
by and among the Borrower and FDI, as borrowers, the lenders party thereto, as
lenders, and Wells Fargo (as successor by merger to Wachovia Bank, National
Association), as administrative agent.

“Existing 364-Day Credit Agreement” means that certain 364-Day Credit Agreement
dated as of December 16, 2009 (as amended prior to the date hereof), by and
among the Borrower and FDI, as borrowers, the lenders party thereto, as lenders,
and Wells Fargo (as successor by merger to Wachovia Bank, National Association),
as administrative agent.

“Existing Fronted Letters of Credit” means those letters of credit issued under
the Existing 5-Year Credit Agreement as “Fronted Letters of Credit” (as defined
therein).

“Extension Notice” has the meaning assigned thereto in Section 2.8.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the Fronted L/C Obligations then outstanding,
(iii) such Lender’s Revolving Credit Commitment Percentage of the Syndicated L/C
Obligations then outstanding and (iv) such Lender’s Revolving Credit Commitment
Percentage of the Swingline Loans then outstanding or (b) the making of any
Loan, issuance of any Syndicated Letter of Credit or participation in any
Fronted Letter of Credit by such Lender, as the context requires.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Borrower’s board of directors.

“FDI” means Family Dollar, Inc., a North Carolina corporation.

 

CHL:40759.7

8



--------------------------------------------------------------------------------

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the Saturday closest to August 31 of each calendar year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fronted Letters of Credit” means (a) Letters of Credit issued by the Fronting
Bank pursuant to Section 3.2 and (b) Converted Fronted Letters of Credit.

“Fronted L/C Obligations” means at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding Fronted
Letters of Credit and (b) the aggregate amount of drawings under Fronted Letters
of Credit which have not then been reimbursed pursuant to Section 3.2(e).

“Fronted L/C Participants” means, in connection with Fronted Letters of Credit,
the collective reference to all the Lenders other than the Fronting Bank.

“Fronting Bank” means with respect to Fronted Letters of Credit issued hereunder
on or after the Closing Date, Wells Fargo, in its capacity as issuer thereof,
and/or each Additional Fronting Bank, in each case including any successor
thereto.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Fronting Bank, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to the Fronting Bank shall have been provided in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Swingline Lender shall have
been provided in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

CHL:40759.7

9



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States, as
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis for the Borrower and its Subsidiaries throughout the period
indicated and (subject to Section 13.9) consistent with the prior financial
practice of the Borrower and its Subsidiaries.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
having jurisdiction over the Borrower or its Subsidiaries.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such Debt or obligation or any property constituting security therefor primarily
for the purpose of assuring the owner of such Debt or obligation of the ability
of any other Person to make payment of the Debt or obligation; (b) to advance or
supply funds (i) for the purchase or payment of such Debt or obligation, or
(ii) to maintain any working capital or other balance sheet condition or any
income statement condition of any other Person or otherwise to advance or make
available funds for the purchase or payment of such Debt or obligation; (c) to
lease properties or to purchase properties or services primarily for the purpose
of assuring the owner of such Debt or obligation of the ability of any other
Person to make payment of the Debt or obligation; or (d) otherwise to assure the
owner of such Debt or obligation against loss in respect thereof. In any
computation of the Debt or other liabilities of the obligor under any Guaranty,
the Debt or other obligations that are the subject of such Guaranty shall be
assumed to be direct obligations of such obligor, provided that the amount of
such Debt outstanding for purposes of this Agreement shall not exceed the
maximum amount of Debt that is the subject of such Guaranty.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other approval by any Governmental
Authority, (e) which are deemed to constitute a nuisance or a trespass which
pose a health or safety hazard to Persons or neighboring properties, (f) which
consist of underground or aboveground storage tanks, whether empty, filled or
partially filled with any substance, or (g) which contain, without limitation,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
nuclear fuel, natural gas or synthetic gas.

 

CHL:40759.7

10



--------------------------------------------------------------------------------

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement (which such Hedging Agreement
is permitted hereunder) with any Person that is a Lender or an Affiliate of a
Lender at the time such Hedging Agreement is executed.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Interest Period” shall mean, in connection with each LIBOR Rate Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing, or on the date specified in the Notice of Continuation/Conversion,
and ending one (1), two (2), three (3), or six (6) months thereafter, as the
Borrower may request in the applicable notice; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;

(iv) no Interest Period shall extend beyond the Maturity Date; and

(v) there shall be no more than eight (8) Interest Periods in effect at any time
with respect to LIBOR Rate Loans.

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

CHL:40759.7

11



--------------------------------------------------------------------------------

“Issuing Lender” means (a) with respect to Fronted Letters of Credit issued
hereunder, the Fronting Bank and (b) with respect to Syndicated Letters of
Credit issued hereunder, the Lenders who have issued such Syndicated Letter of
Credit.

“L/C Commitment” means the lesser of (a) $200,000,000 and (b) the Revolving
Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means the collective reference to Fronted L/C Obligations and
Syndicated L/C Obligations.

“Lease Rentals” means, for any period, the aggregate amount of fixed rental or
operating lease expense payable by the Borrower and its Subsidiaries with
respect to leases of real and personal property (excluding Capital Lease
Obligations) determined in accordance with GAAP.

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, each Issuing Lender and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 2.9 or Section 13.10.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
(a) the Fronting Bank with respect to Fronted Letters of Credit or (b) the
Administrative Agent, with respect to Syndicated Letters of Credit, in either
case, requesting that the applicable Issuing Lender(s) issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and Section 3.2, whether issued as Syndicated Letters of
Credit or Fronted Letters of Credit pursuant thereto and the Converted Fronted
Letters of Credit.

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period (rounded upward, if necessary, to the nearest  1/100th of 1%).
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any successor page), then “LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period.

 

CHL:40759.7

12



--------------------------------------------------------------------------------

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest  1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
successor page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher  1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

LIBOR Rate =                             LIBOR                                 

                         1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

“Limited Material Adverse Effect” means a material adverse effect on (a) the
ability of the Borrower to perform its obligations under this Agreement or the
other Loan Documents to which such Person is a party, taken as a whole or
(b) the validity or enforceability of this Agreement or the other Loan
Documents, taken as a whole.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Description of Notes Disclosure Letter and each other
document, instrument, certificate and agreement executed and delivered by the
Borrower or any Subsidiary thereof in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Hedging
Agreement), all as may be amended, restated, supplemented or otherwise modified
from time to time.

 

CHL:40759.7

13



--------------------------------------------------------------------------------

“Loans” means the collective reference to Revolving Credit Loans and Swingline
Loans, and “Loan” means any of such Revolving Credit Loans or Swingline Loans,
as the context may require.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Borrower and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole, or (b) the ability of the Borrower to
perform its obligations under this Agreement or any other Loan Document, taken
as a whole or (c) the validity or enforceability of this Agreement or any other
Loan Document, taken as a whole.

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower which
together with all other Subsidiaries of such Subsidiary, accounts for more than
(a) five percent (5%) of the consolidated assets of the Borrower and its
Subsidiaries or (b) five percent (5%) of the consolidated revenue of the
Borrower and its Subsidiaries.

“Maturity Date” means the earliest to occur of (a) November 17, 2014, as such
date may be extended from time to time pursuant to Section 2.8, (b) the date of
termination of the entire Aggregate Commitment by the Borrower pursuant to
Section 2.5, or (c) the date of termination of the entire Aggregate Commitment
and the Credit Facility by the Administrative Agent on behalf of the Lenders
pursuant to Section 11.2(a).

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as defined
in Section 4001(a)(3) of ERISA).

“Non-Consenting Lender” has the meaning assigned thereto in Section 2.8.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.5(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) the Reimbursement Obligations, (d) all Hedging Obligations and
(e) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower or any of its Subsidiaries to the
Lenders or the Administrative Agent, in each case under any Loan Document, with
respect to any Loan or Letter of Credit of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note.

 

CHL:40759.7

14



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, senior vice president of finance or the treasurer (or another
Responsible Officer holding a similar position) of the Borrower substantially in
the form of Exhibit G.

“Other Debt Agreement” has the meaning assigned thereto in Section 10.6(a).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned thereto in Section 13.10(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five (5) years, has been established or
maintained, or to which contributions are or, within the preceding five
(5) years, have been made or required to be made, by the Borrower or any ERISA
Affiliate or with respect to which the Borrower or any ERISA Affiliate may have
any liability.

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (a) all unsecured Debt of the Borrower’s Subsidiaries
(including all Guaranties of Debt of the Borrower but excluding (i) Debt owing
to the Borrower or any of its Subsidiaries, (ii) Debt outstanding at the time
such Person became a Subsidiary, provided that such Debt shall have not been
incurred in contemplation of such person becoming a Subsidiary and (iii) at any
time following the date upon which (A) the Senior Unsecured Notes have been
repaid, defeased or repurchased in full or (B) the provisions of the Senior
Unsecured Notes are amended to exclude Capital Lease Obligations from the
definition of “Priority Debt” contained therein, Capital Lease Obligations) and
(b) all Debt or other obligations of the Borrower and its Subsidiaries secured
by Liens other than (i) Debt or obligations secured by Liens permitted by
subparagraphs (a) through (i), inclusive, of Section 10.1 and (ii) at any time
following the date upon which (A) the Senior Unsecured Notes have been repaid,
defeased or repurchased in full or (B) the provisions of the Senior Unsecured
Notes are amended to exclude Capital Lease Obligations from the definition of
“Priority Debt” contained therein, Capital Lease Obligations.

“Prior Maturity Date” has the meaning assigned thereto in Section 2.8.

“Register” has the meaning assigned thereto in Section 13.10(c).

 

CHL:40759.7

15



--------------------------------------------------------------------------------

“Reimbursement Obligations” means the obligations of the Borrower to reimburse
the Issuing Lender(s) pursuant to Sections 3.1(e) and 3.2(e) for amounts drawn
under Letters of Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Lenders having more
than fifty percent (50%) of the Aggregate Commitment or, if the Aggregate
Commitment has been terminated, any combination of Lenders holding more than
fifty percent (50%) of the aggregate Extensions of Credit; provided that the
Revolving Credit Commitment of, and the portion of the Extensions of Credit, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer or senior vice president of finance of such
Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the account of the Borrower hereunder
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be modified at any time or from time to time pursuant to the terms hereof.

“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the ratio of (a) the amount of the Revolving Credit Commitment of such Lender to
(b) the Aggregate Commitment.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident
in, a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

 

CHL:40759.7

16



--------------------------------------------------------------------------------

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“Senior Debt” means, as of any date of determination, all Consolidated Debt,
other than Subordinated Debt.

“Senior Unsecured Notes” means the Debt of the Borrower evidenced by those
certain (a) 5.41% Series 2005-A Senior Notes, Tranche A due 2015, in the
original principal amount of $169,000,000 and (b) 5.24% Series 2005-A Senior
Notes, Tranche B due 2015, in the original principal amount of $81,000,000, each
issued pursuant to that certain Note Purchase Agreement dated as of
September 27, 2005 (as amended, restated, supplemented or otherwise modified
from time to time as permitted by the terms and conditions of this Agreement) by
and among the Borrower, as obligor, and the purchasers party thereto.1

“Solvent” means, the Borrower and its Subsidiaries, on a Consolidated basis, on
a particular date, (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies) and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.

“Stated Amount” means, with respect to any Syndicated Letter of Credit at any
time, the aggregate amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).

“Subordinated Debt” means all unsecured Debt of the Borrower and its
Subsidiaries that shall contain or have applicable thereto subordination
provisions providing for the subordination thereof to other Debt of the Borrower
or its Subsidiaries (including, without limitation, subordinated to the
obligations of the Borrower and its Subsidiaries under this Agreement or any
other Loan Documents).

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

 

 

1

Our understanding is that FDI will no longer be a co-obligor under the Senior
Unsecured Notes per an amendment to be executed concurrently with the closing of
this transaction.

 

CHL:40759.7

17



--------------------------------------------------------------------------------

“Swingline Commitment” means the lesser of (a) $40,000,000 and (b) the Aggregate
Commitment. The Swingline Commitment is part of, and not in addition to, the
Aggregate Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Swingline Termination Date” means the Maturity Date.

“Syndicated L/C Obligation” means, at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding
Syndicated Letters of Credit and (b) the aggregate amount of drawings under
Syndicated Letters of Credit which have not then been reimbursed pursuant to
Section 3.1(d).

“Syndicated Letter of Credit” means a letter of credit issued pursuant to
Section 3.1.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 500.

“United States” means the United States of America.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

CHL:40759.7

18



--------------------------------------------------------------------------------

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(h) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”, and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP as in effect from time to time, applied on a consistent
basis and in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.5 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

 

CHL:40759.7

19



--------------------------------------------------------------------------------

SECTION 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.7 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.

ARTICLE II

THE CREDIT FACILITIES

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make Revolving Credit Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a) the aggregate principal amount of all
outstanding Revolving Credit Loans (after giving effect to any amount requested)
shall not exceed the Aggregate Commitment less the sum of all outstanding
Swingline Loans and L/C Obligations and (b) the principal amount of outstanding
Revolving Credit Loans from any Lender shall not at any time exceed such
Lender’s Revolving Credit Commitment less such Lender’s Revolving Credit
Commitment Percentage of outstanding L/C Obligations and outstanding Swingline
Loans. Each Revolving Credit Loan by a Lender shall be in a principal amount
equal to such Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion. Subject
to the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the lesser
of (i) the Aggregate Commitment less the sum of all outstanding Revolving Credit
Loans and L/C Obligations and (ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective Revolving Credit Commitment Percentages and shall thereafter be
reflected as Revolving Credit Loans of the Lenders on the books and records of
the Administrative Agent. Each Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding

 

CHL:40759.7

20



--------------------------------------------------------------------------------

Business Day after such demand is made. No Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Lender’s Revolving Credit
Commitment Percentage be increased as a result of any such failure of any other
Lender to fund its Revolving Credit Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective
Revolving Credit Commitment Percentages (unless the amounts so recovered by or
on behalf of the Borrower pertain to a Swingline Loan extended after the
occurrence and during the continuance of an Event of Default of which the
Administrative Agent has received notice in the manner required pursuant to
Section 12.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 11.1(i) or (j) shall have occurred, each Lender
will, on the date the applicable Revolving Credit Loan would have been made,
purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Revolving Credit Commitment Percentage of the
aggregate amount of such Swingline Loan. Each Lender will immediately transfer
to the Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Lender such Lender’s participating interest in a Swingline
Loan, the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.2, the Swingline Lender shall not be obligated to make any
Swingline Loan at a time when any other Lender is a Defaulting Lender, unless
the Swingline Lender has entered into arrangements with the Borrower or such
Defaulting Lender which are satisfactory to the Swingline Lender to eliminate
the Swingline Lender’s Fronting Exposure (after giving effect to
Section 4.13(c)) with respect to any such Defaulting Lender, including the
delivery of cash collateral.

 

CHL:40759.7

21



--------------------------------------------------------------------------------

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof, (y) with respect to LIBOR Rate Loans (other than Swingline
Loans) in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (z) with respect to Swingline Loans in an
aggregate principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof, (C) whether such Loan is to be a Revolving Credit Loan or Swingline
Loan, (D) in the case of a Revolving Credit Loan whether the Loans are to be
LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan,
the duration of the Interest Period applicable thereto. A Notice of Borrowing
received after 11:00 a.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the Administrative
Agent’s Office in funds immediately available to the Administrative Agent, such
Lender’s Revolving Credit Commitment Percentage of the Revolving Credit Loans to
be made on such borrowing date and (ii) the Swingline Lender will make available
to the Administrative Agent, for the account of the Borrower, at the
Administrative Agent’s Office in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form of
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. Subject to Section 4.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Lender has not made available to the Administrative Agent its
Revolving Credit Commitment Percentage of such Loan. Revolving Credit Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Lenders as provided in Section 2.2(b).

SECTION 2.4 [Reserved].

SECTION 2.5 Repayment and Prepayment of Loans.

(a) Repayment. The Borrower hereby agrees to repay the outstanding principal
amount of (i) all Revolving Credit Loans in full on the Maturity Date and
(ii) all Swingline Loans in accordance with Section 2.2(b), in each case, with
all accrued but unpaid interest thereon.

 

CHL:40759.7

22



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. If at any time the sum of the outstanding principal
amount of all (i) Revolving Credit Loans, Swingline Loans and L/C Obligations
exceeds the Aggregate Commitment, the Borrower agrees to repay immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the applicable Lenders, Extensions of Credit in an amount equal
to such excess with each such repayment applied first to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of cash collateral into a cash collateral account opened
by the Administrative Agent, for the benefit of the Lenders in an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit
(such cash collateral to be applied in accordance with Section 11.2(b)).

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form of Exhibit D (a “Notice of Prepayment”) given not later than 11:00 a.m.
(i) on the same Business Day as each Base Rate Loan and (ii) at least three
(3) Business Days before each LIBOR Rate Loan, specifying the date and amount of
prepayment and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans,
Swingline Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $3,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans (other than Swingline Loans) and
$100,000 or a whole multiple of $100,000 in excess thereof with respect to
Swingline Loans. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

(d) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedging Agreement.

SECTION 2.6 Adjustment of the Aggregate Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Aggregate Commitment at any time or (ii) portions of the Aggregate
Commitment, from time to time, in an aggregate principal amount not less than
$3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any reduction
of the Aggregate Commitment shall be applied to the Revolving Credit Commitment
of each Lender according to its Revolving Credit Commitment Percentage. All
facility fees accrued until the effective date of any termination of the
Aggregate Commitment shall be paid on the effective date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate

 

CHL:40759.7

23



--------------------------------------------------------------------------------

outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations, as
applicable, after such reduction to the Aggregate Commitment as so reduced and
if the Aggregate Commitment as so reduced is less than the aggregate amount of
all outstanding Letters of Credit, the Borrower shall be required to deposit
cash collateral in a cash collateral account opened by the Administrative Agent
in an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Such cash collateral shall be applied in accordance with
Section 11.2(b). Any reduction of the Aggregate Commitment to zero shall be
accompanied by payment of all outstanding Revolving Credit Loans and Swingline
Loans (and furnishing of cash collateral satisfactory to the Administrative
Agent for all L/C Obligations) and shall result in the termination of the
Aggregate Commitment, the Swingline Commitment and the Credit Facility. Such
cash collateral shall be applied in accordance with Section 11.2(b). If the
reduction of the Aggregate Commitment requires the repayment of any LIBOR Rate
Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 4.9 hereof.

SECTION 2.7 Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the Maturity Date.

SECTION 2.8 Optional Extension of the Maturity Date.

(a) The Borrower may, no less than ninety (90) days prior to the Maturity Date
then in effect (the “Current Maturity Date”), request through written notice to
the Administrative Agent substantially in the form of Exhibit F (the “Extension
Notice”), that the Lenders extend the Current Maturity Date for an additional
one year period; provided, that in no event shall the Maturity Date be extended
beyond November 17, 2016. Each Lender, acting in its sole discretion, shall, by
notice to the Administrative Agent no later than thirty (30) days following the
date such Extension Notice is delivered to the Administrative Agent (such date,
the “Consent Date”), advise the Administrative Agent in writing of its desire to
extend (any such Lender, a “Consenting Lender”) or not to so extend (any such
Lender, a “Non-Consenting Lender”) the Current Maturity Date. Any Lender that
does not advise the Administrative Agent by the Consent Date shall be deemed to
be a Non-Consenting Lender. No Lender shall be under any obligation or
commitment to extend the Current Maturity Date. The election of any Lender to
agree to such extension shall not obligate any other Lender to agree to such
extension.

(b) If (and only if) Lenders holding in the aggregate more than fifty percent
(50%) of the Aggregate Commitment on the Consent Date have agreed to such
extension, then the Current Maturity Date applicable to the Consenting Lenders
shall be extended to the date that is one year after the Current Maturity Date
with respect to such Consenting Lenders. All Loans of each Non-Consenting Lender
shall be subject to the Current Maturity Date, without giving effect to such
extension (such date, the “Prior Maturity Date”). In the event of an extension
of the Current Maturity Date pursuant to this Section 2.8, the Borrower shall
have the right, at their own expense, to solicit commitments from existing
Lenders and/or additional Eligible Assignees which meet the requirements set
forth in Section 13.10(b) to replace the Revolving Credit Commitment of any
Non-Consenting Lenders for the remaining duration of the Credit Facility. Any
such financial institution (if not already a Lender hereunder) shall become a
party to this Agreement, as a Lender pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.
The Revolving Credit Commitment of each Non-Consenting Lender shall terminate on
the Prior Maturity Date, all Loans and other

 

CHL:40759.7

24



--------------------------------------------------------------------------------

amounts payable hereunder to such Non-Consenting Lender shall be subject to the
Prior Maturity Date and, to the extent such Non-Consenting Lender’s Revolving
Credit Commitment is not replaced as provided above, the Aggregate Commitment
shall be reduced by the amount of the Revolving Credit Commitments of each such
Non-Consenting Lender so terminated on the Prior Maturity Date.

(c) Effective on and after the Prior Maturity Date, (i) each of the
Non-Consenting Lenders shall be automatically released from (A) their respective
Syndicated L/C Obligations under Section 3.1(a) with respect to any outstanding
Syndicated Letters of Credit and (B) their respective risk participation
obligations under Section 3.2(e) with respect to any outstanding Fronted Letters
of Credit, (ii) the risk participation obligation of each Lender (other than the
Non-Consenting Lenders) under Section 3.2(e) with respect to any outstanding
Fronted Letters of Credit (and the related Fronted L/C Obligations) shall be
automatically adjusted to equal such Lender’s pro rata share of such Fronted
Letter of Credit (and the related Fronted L/C Obligations), as applicable, and
(iii) each outstanding Syndicated Letter of Credit shall have been exchanged for
a new Syndicated Letter of Credit or amended, in each case as necessary to give
effect to each Consenting Lender’s pro rata share of such Syndicated Letter of
Credit and the release of each Non-Consenting Lender from their respective
Syndicated L/C Obligations.

SECTION 2.9 Increase of Aggregate Commitment.

(a) At any time prior to the Maturity Date, the Borrower shall have the ability
from time to time, in consultation with the Administrative Agent, to request an
increase in the Aggregate Commitment (each, a “Commitment Increase”); provided
that (i) no Lender shall have any obligation to participate in any Commitment
Increase, (ii) in no event shall the aggregate amount of all Commitment
Increases exceed $100,000,000, (iii) each such Commitment Increase shall be in a
minimum principal amount of $25,000,000 and $10,000,000 increments in excess
thereof, (iv) no Default or Event of Default shall have occurred and be
continuing or would result from the proposed Commitment Increase, (v) the
Borrower shall have delivered to the Administrative Agent such documents and
certificates (including, without limitation, resolutions) as reasonably
requested by the Administrative Agent, and (vi) each outstanding Syndicated
Letter of Credit shall have been exchanged for a new Syndicated Letter of Credit
or amended, in each case giving effect to the Commitment Increase.

(b) The Administrative Agent shall promptly give notice of any requested
increase to the Lenders. Each Lender shall notify the Administrative Agent
within five (5) Business Days (or such longer period of time as may be agreed
upon by the Administrative Agent and the Borrower and communicated to the
Lenders) from the date of delivery of such notice to the Lenders whether or not
it agrees to increase its Revolving Credit Commitment and, if so, by what
maximum amount. Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Credit Commitment. The
Administrative Agent shall notify the Borrower of the Lenders’ responses to the
requested increase. The Borrower may also invite additional Eligible Assignees
which meet the requirements set forth in Section 13.10(b) to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent.

 

CHL:40759.7

25



--------------------------------------------------------------------------------

(c) Upon the completion of each Commitment Increase, (i) entries in the Register
will be revised to reflect the revised Revolving Credit Commitments and
Revolving Credit Commitment Percentages of each of the Lenders (including each
new Lender) and (ii) the outstanding Revolving Credit Loans, Syndicated L/C
Obligations and Fronted L/C Obligations will be reallocated on the effective
date of such increase among the Lenders in accordance with their revised
Revolving Credit Commitment Percentages and the Lenders (including each new
Lender) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 4.9 in connection with such reallocation as if such reallocation were a
repayment.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 Syndicated Letters of Credit.

(a) General. Subject to the terms and conditions hereof, each Lender agrees to
issue standby letters of credit (the “Syndicated Letters of Credit”) for the
account of the Borrower on any Business Day from the Closing Date to but not
including the fifth (5th) Business Day prior to the Maturity Date substantially
in the form attached hereto as Exhibit I (the “Form of Syndicated Letter of
Credit”); provided, that no Lender shall have an obligation to issue any
Syndicated Letter of Credit if, after giving effect to such issuance, (i) the
L/C Obligations would exceed the L/C Commitment or (ii) the aggregate principal
amount of outstanding Revolving Credit Loans, plus the aggregate principal
amount of outstanding Swingline Loans, plus the aggregate amount of L/C
Obligations would exceed the Aggregate Commitment. Each Syndicated Letter of
Credit shall be issued by all of the Lenders, acting through the Administrative
Agent, at the time of issuance as a single multi-bank Letter of Credit, but the
obligation of each Lender thereunder shall be several and not joint, in the
amount of such Lender’s Revolving Credit Commitment Percentage of the Stated
Amount of such Syndicated Letter of Credit. Absent the prior written consent of
each Lender, no Syndicated Letter of Credit may be issued that would vary the
several and not joint nature of the obligations of the Lenders thereunder. No
Lender shall at any time be obligated to issue any Syndicated Letters of Credit
hereunder if such issuance would conflict with, or cause such Lender to exceed
any limits imposed by any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context requires otherwise. Notwithstanding the forgoing, no Syndicated Letter
of Credit shall be issued when any Lender is a Defaulting Lender.

(b) Procedure for Issuance of Syndicated Letters of Credit. The Borrower may
from time to time request that the Lenders issue a Syndicated Letter of Credit
by delivering to the Administrative Agent (which will promptly notify the
applicable Lenders) at the Administrative Agent’s Office a Letter of Credit
Application therefor, completed to the satisfaction of the Administrative Agent,
and such other certificates, documents and other papers and information as the
Administrative Agent, on behalf of the Lenders, may request. Each Syndicated
Letter of Credit shall, subject to Section 3.1(a) and Article V, be executed and
delivered, but in no event earlier than ten (10) Business Days after receipt by
the Administrative Agent of the Letter of Application therefor, by the
Administrative Agent in the name and on behalf of, and as attorney-in-fact

 

CHL:40759.7

26



--------------------------------------------------------------------------------

for, each Lender party to each Syndicated Letter of Credit. The Administrative
Agent shall act under each Syndicated Letter of Credit, and each Syndicated
Letter of Credit shall expressly provide that the Administrative Agent shall
act, as the agent of each such Lender to (i) execute and deliver such Syndicated
Letter of Credit, (ii) receive drafts, other demands for payment and other
documents presented by the beneficiary under such Syndicated Letter of Credit,
(iii) determine whether such drafts, demands and documents are in compliance
with the terms and conditions of such Syndicated Letter of Credit, (iv) notify
such Lenders and the Borrower that a valid drawing has been made and the date
that the related disbursement is to be made and (v) exercise all rights held by
the issuer of a Letter of Credit under the documents for which such Syndicated
Letter of Credit shall provide credit enhancement (or designate any Person as
its representative for all such purposes under such documents); provided, that
the Administrative Agent shall have no obligation or liability for any
disbursement under such Syndicated Letter of Credit, and each Syndicated Letter
of Credit shall expressly so provide.

(c) Attorney-In-Fact. Each Lender hereby irrevocably appoints and designates the
Administrative Agent as its attorney-in-fact, acting through any duly authorized
officer, to execute and deliver in the name and on behalf of such Lender each
Syndicated Letter of Credit to be issued by such Lender hereunder and to take
such other actions contemplated by this Section 3.1. Promptly upon the request
of the Administrative Agent, each Lender will furnish to the Administrative
Agent such powers of attorney or other evidence as any beneficiary of any
Syndicated Letter of Credit may reasonably request in order to demonstrate that
the Administrative Agent has the power to act as attorney-in-fact for such
Lender to execute and deliver such Syndicated Letter of Credit.

(d) Disbursement Procedures. The Administrative Agent shall, within a reasonable
time following its receipt thereof (and, in any event, within any specific time
set forth in the text of the relevant Syndicated Letter of Credit), examine all
documents purporting to represent a demand for payment under any Syndicated
Letter of Credit. The Administrative Agent shall promptly after such examination
and before such disbursement notify each applicable Lender and the Borrower of
such demand for payment. With respect to any demand for payment made under a
Syndicated Letter of Credit which the Administrative Agent has informed the
applicable Lenders is valid, each such Lender will make a disbursement in
respect of such Syndicated Letter of Credit promptly and in accordance with its
liability under such Syndicated Letter of Credit and this Agreement, such
disbursement to be made to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such disbursement available to the beneficiary of such
Syndicated Letter of Credit by promptly crediting the amounts so received, in
the funds so received, to the account identified by such beneficiary in
connection with such demand for such disbursement. Promptly following any
disbursement by any Lender in respect of any Syndicated Letter of Credit, the
Administrative Agent will notify the Borrower of such disbursement; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Lenders with respect to any such
disbursements.

(e) Reimbursement Obligations of the Borrower. In the event of any drawing under
any Syndicated Letter of Credit, the Borrower agrees to reimburse, in same day
funds, the applicable Issuing Lenders on each date on which the Administrative
Agent notifies the Borrower of the date and amount of a draft paid under any
Syndicated Letter of Credit for the

 

CHL:40759.7

27



--------------------------------------------------------------------------------

amount of (a) such draft so paid plus (b) any amounts referred to in
Section 3.4(c) incurred by the applicable Issuing Lenders in connection with
such payment. Unless the Borrower shall immediately notify the Administrative
Agent that the Borrower intends to reimburse the Issuing Lenders for such
drawing from other sources or funds, the Borrower shall be deemed to have timely
given a Notice of Borrowing to the Administrative Agent requesting that the
Lenders make a Revolving Credit Loan bearing interest at the Base Rate on such
date in the amount of (a) such draft so paid plus (b) any amounts referred to in
Section 3.4(c) incurred by the Issuing Lenders in connection with such payment,
and the Lenders shall make a Revolving Credit Loan bearing interest at the Base
Rate in such amount, the proceeds of which shall be applied to reimburse the
Issuing Lenders for the amount of the related drawing and costs and expenses. If
the Borrower fail to reimburse the Issuing Lender(s) as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

SECTION 3.2 Fronted Letters of Credit.

(a) L/C Commitment. If, and only if, a beneficiary of any Letter of Credit
requested pursuant to Section 3.1 refuses to accept a Syndicated Letter of
Credit, the Fronting Bank, in reliance on the agreements of the other Lenders
set forth in Section 3.2(c) and subject to the other terms and conditions
hereof, agrees to issue standby letters of credit (“Fronted Letters of Credit”)
for the account of the Borrower on any Business Day from the Closing Date to but
not including the fifth (5th) Business Day prior to the Maturity Date in such
form as may be approved from time to time by the Fronting Bank; provided, that
(i) the Fronting Bank shall have no obligation to issue any Fronted Letter of
Credit if, after giving effect to such issuance, (A) the L/C Obligations would
exceed the L/C Commitment or (B) the aggregate principal amount of outstanding
Revolving Credit Loans, plus the aggregate principal amount of outstanding
Swingline Loans, plus the aggregate amount of L/C Obligations would exceed the
Aggregate Commitment, (ii) an Additional Fronting Bank may only issue Fronted
Letters of Credit under this Section 3.2(a) following compliance with
Section 3.2(f) with respect to such Additional Fronting Bank, and (iii) no
Additional Fronting Bank shall be obligated to issue any Fronted Letter of
Credit hereunder. The Fronting Bank shall not at any time be obligated to issue
any Fronted Letter of Credit hereunder if such issuance would conflict with, or
cause the Fronting Bank or any Fronted L/C Participant to exceed any limits
imposed by, any Applicable Law. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 3.2, the Fronting Bank shall not be obligated to issue any Fronted
Letter of Credit at a time when any other Lender is a Defaulting Lender, unless
the Fronting Bank has entered into arrangements with the Borrower or such
Defaulting Lender which are satisfactory to the Fronting Bank to eliminate the
Fronting Bank’s Fronting Exposure (after giving effect to Section 4.13(c)) with
respect to any such Defaulting Lender, including the delivery of cash
collateral.

(c) Procedure for Issuance of Fronted Letters of Credit. The Borrower may from
time to time request that the Fronting Bank issue a Fronted Letter of Credit by
delivering to the

 

CHL:40759.7

28



--------------------------------------------------------------------------------

Fronting Bank and the Administrative Agent a Letter of Credit Application
therefor, completed to the satisfaction of the Fronting Bank, and such other
certificates, documents and other papers and information as the Fronting Bank
may request. Upon receipt of any Letter of Credit Application, the Fronting Bank
shall process such Letter of Credit Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.2(a)
and Article V, promptly issue the Fronted Letter of Credit requested thereby
(but in no event shall the Fronting Bank be required to issue any Fronted Letter
of Credit earlier than three (3) Business Days after its receipt of the Letter
of Credit Application therefor and all such other certificates, documents and
other papers and information relating thereto) by issuing the original of such
Fronted Letter of Credit to the beneficiary thereof or as otherwise may be
agreed by the Fronting Bank and the Borrower. The Fronting Bank shall promptly
furnish to the Borrower a copy of such Fronted Letter of Credit and promptly
notify each Lender of the issuance and upon request by any Lender, furnish to
such Lender a copy of such Fronted Letter of Credit and the amount of such
Lender’s participation therein.

(d) Fronted L/C Participations.

(i) The Fronting Bank irrevocably agrees to grant and hereby grants to each
Fronted L/C Participant, and, to induce the Fronting Bank to issue Fronted
Letters of Credit hereunder, each Fronted L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Fronting Bank, on
the terms and conditions hereinafter stated, for such Fronted L/C Participant’s
own account and risk an undivided interest equal to such Fronted L/C
Participant’s Revolving Credit Commitment Percentage in the Fronting Bank’s
obligations and rights under and in respect of each Fronted Letter of Credit
issued hereunder and the amount of each draft paid by the Fronting Bank
thereunder. Each Fronted L/C Participant unconditionally and irrevocably agrees
with the Fronting Bank that, if a draft is paid under any Fronted Letter of
Credit for which the Fronting Bank is not reimbursed in full by the Borrower
through a Revolving Credit Loan or otherwise in accordance with the terms of
this Agreement, such Fronted L/C Participant shall pay to the Fronting Bank upon
demand at the Fronting Bank’s address for notices specified herein an amount
equal to such Fronted L/C Participant’s Revolving Credit Commitment Percentage
of the amount of such draft, or any part thereof, which is not so reimbursed.

(ii) Upon becoming aware of any amount required to be paid by any Fronted L/C
Participant to the Fronting Bank pursuant to Section 3.4(c) in respect of any
unreimbursed portion of any payment made by the Fronting Bank under any Fronted
Letter of Credit, the Fronting Bank shall notify each Fronted L/C Participant of
the amount and due date of such required payment and such Fronted L/C
Participant shall pay to the Fronting Bank the amount specified on the
applicable due date. If any such amount is paid to the Fronting Bank after the
date such payment is due, such Fronted L/C Participant shall pay to the Fronting
Bank on demand, in addition to such amount, the product of (i) such amount,
times (ii) the daily average Federal Funds Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to the
Fronting Bank, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of the Fronting Bank with respect to any amounts owing under this
Section shall be conclusive in the

 

CHL:40759.7

29



--------------------------------------------------------------------------------

absence of manifest error. With respect to payment to the Fronting Bank of the
unreimbursed amounts described in this Section, if the Fronted L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. on any
Business Day, such payment shall be due that Business Day, and (B) after 1:00
p.m. on any Business Day, such payment shall be due on the following Business
Day.

(iii) Whenever, at any time after the Fronting Bank has made payment under any
Fronted Letter of Credit and has received from any Fronted L/C Participant such
Fronted L/C Participant’s Revolving Credit Commitment Percentage of such payment
in accordance with this Section, the Fronting Bank receives any payment related
to such Fronted Letter of Credit (whether directly from the Borrower or
otherwise), or any payment of interest on account thereof, the Fronting Bank
will distribute to such Fronted L/C Participant its pro rata share thereof;
provided, that in the event that any such payment received by the Fronting Bank
shall be required to be returned by the Fronting Bank, such Fronted L/C
Participant shall return to the Fronting Bank the portion thereof previously
distributed by the Fronting Bank to it.

(e) Reimbursement Obligations of the Borrower. In the event of any drawing under
any Fronted Letter of Credit, the Borrower agrees to reimburse (either with the
proceeds of a Revolving Credit Loan as provided for in this Section or with
funds from other sources), in same day funds, the Fronting Bank on each date on
which the Fronting Bank notifies the Borrower of the date and amount of a draft
paid under any Fronted Letter of Credit for the amount of (a) such draft so paid
plus (b) any amounts referred to in Section 3.4(b) incurred by the Fronting Bank
in connection with such payment. Unless the Borrower shall immediately notify
the Fronting Bank that the Borrower intends to reimburse the Fronting Bank for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Revolving Credit Loan bearing interest at the Base Rate on
such date in the amount of (a) such draft so paid plus (b) any amounts referred
to in Section 3.4(b) incurred by the Fronting Bank in connection with such
payment, and the Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Fronting Bank for the amount of the related drawing and costs and
expenses. Each Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section to reimburse the Fronting
Bank for any draft paid under a Fronted Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.3(a) or Article V. If the Borrower has elected to pay the amount of
such drawing with funds from other sources and shall fail to reimburse the
Fronting Bank as provided above, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.

(f) Appointment and Duties of Additional Fronting Banks. The Borrower may
appoint Additional Fronting Banks by written agreement among the Borrower, the
Administrative Agent and the applicable Additional Fronting Bank entered into at
least two (2) Business Days before the issuance of any Fronted Letters of Credit
by such Additional Fronting Bank. Any Lender designated as an Additional
Fronting Bank shall remain as such until the Borrower gives written notice to
the Administrative Agent that such Lender is no longer an

 

CHL:40759.7

30



--------------------------------------------------------------------------------

Additional Fronting Bank or such Additional Fronting Bank resigns pursuant to
Section 13.10(g); provided, that in the event any Fronted Letters of Credit
issued by such Additional Fronting Bank are outstanding at the time of such
notice or resignation, the Borrower shall terminate, backstop or cash
collateralize such Fronted Letters of Credit or coordinate with any other
Fronting Bank to have letters of credit issued in substitution for such Fronted
Letters of Credit issued by such Additional Fronting Bank. Each Additional
Fronting Bank shall notify the Administrative Agent at least two (2) Business
Days before (i) the issuance of any Fronted Letter of Credit by such Additional
Fronting Bank and (ii) any amendment or modification to any Fronted Letter of
Credit issued by such Additional Fronting Bank.

SECTION 3.3 Terms of Letters of Credit. Each Letter of Credit shall (a) be
denominated in Dollars in a minimum amount of $100,000 (or such lesser amount as
agreed to by the applicable Issuing Lender(s)), (b) be a standby letter of
credit issued to support obligations of the Borrower or any of their
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (c) expire on a date no more than one (1) year after the date of
issuance or last renewal of such Letter of Credit, which date shall be no later
than the fifth (5th) Business Day prior to the Maturity Date; provided, that a
Letter of Credit may extend beyond the fifth (5th) Business Day prior to the
Maturity Date if (A) the Administrative Agent and each applicable Issuing Lender
consents in writing prior to the issuance thereof, (B) the Borrower has
deposited in an account with the Administrative Agent, in the name of the
applicable Issuing Lenders and Fronted L/C Participants, as applicable, as cash
collateral pursuant to documentation reasonably satisfactory to the
Administrative Agent and the applicable Issuing Lenders, an amount in cash equal
to the aggregate amount of all outstanding Letters of Credit with an expiration
date later than the fifth (5th) Business Day prior to the Maturity Date and
(C) except with respect to drawings made under such Letter of Credit on or prior
to the Maturity Date, each Fronted L/C Participant shall be released from its
obligation to participate in any Fronted Letter of Credit on the Maturity Date;
provided, further that to the extent the Maturity Date has been extended
pursuant to Section 2.8, such cash collateral may be released (subject to the
requirements of Section 2.5) to the extent each Issuing Lender has consented to
such extension of the Maturity Date or each such Letter of Credit has been
replaced and (d) be subject to the Uniform Customs and/or ISP98, as set forth in
the applicable Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York.

SECTION 3.4 Commissions and Other Charges.

(a) Syndicated Letter of Credit Commissions. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a letter of credit
commission with respect to each Syndicated Letter of Credit in an amount equal
to the face amount of such Syndicated Letter of Credit multiplied by the
Applicable Margin that is applicable to Revolving Credit Loans that are LIBOR
Rate Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the Lenders all commissions received pursuant to this Section 3.4(a) in
accordance with such Person’s respective Revolving Credit Commitment Percentage.

 

CHL:40759.7

31



--------------------------------------------------------------------------------

(b) Fronted Letter of Credit Commissions. The Borrower shall pay to the
Administrative Agent, for the account of the Fronting Bank and the Fronted L/C
Participants, a letter of credit commission with respect to each Fronted Letter
of Credit in an amount equal to the face amount of such Fronted Letter of Credit
multiplied by the Applicable Margin that is applicable to Revolving Credit Loans
that are LIBOR Rate Loans (determined on a per annum basis). Such commission
shall be payable quarterly in arrears on the last Business Day of each calendar
quarter, on the Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Fronting Bank and the Fronted L/C Participants all commissions
received pursuant to this Section 3.4(b) in accordance with such Person’s
respective Revolving Credit Commitment Percentage.

(c) Fronting Fee. In addition to the foregoing commissions, the Borrower shall
pay to the Administrative Agent, for the account of the Fronting Bank, a
fronting fee with respect to each Fronted Letter of Credit as set forth in the
Administrative Agent’s Fee Letter or as otherwise agreed to by the Fronting Bank
and the Borrower. Such fronting fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter commencing with the first such date
to occur after the issuance of such Fronted Letter of Credit, on the Maturity
Date and thereafter on demand of the Administrative Agent.

(d) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the applicable Issuing Lender(s) for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit.

SECTION 3.5 Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the Borrower may have or
have had against any Issuing Lender or any beneficiary of a Letter of Credit or
any other Person. The Borrower also agree that neither the Fronting Bank, the
Fronted L/C Participants nor the Lenders shall be responsible for, and the
Borrower’s Reimbursement Obligations under Sections 3.1(d) and 3.2(e) shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, or any dispute between or among the Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or any claims whatsoever of the Borrower
against any beneficiary of such Letter of Credit or any such transferee. No
Issuing Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct shall be binding on the Borrower and shall not result in any
liability of the applicable Issuing Lender or any Fronted L/C Participant to the
Borrower. The responsibility of the Fronting Bank (solely with respect to
Fronted Letters of Credit) and the Administrative Agent (solely with respect to
Syndicated Letters of Credit) to the Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to

 

CHL:40759.7

32



--------------------------------------------------------------------------------

any payment obligation expressly provided for in such Letter of Credit, be
limited to determining that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment are in conformity with
such Letter of Credit.

SECTION 3.6 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.7 Existing Fronted Letters of Credit. The Borrower may elect, upon
written notice to the Administrative Agent no later than five (5) Business Days
prior to the termination of the Existing 5-Year Credit Agreement, to have any
Existing Fronted Letter of Credit constitute, for all purposes of this Agreement
and the other Loan Documents, a Fronted Letter of Credit issued and outstanding
hereunder (such Existing Fronted Letter of Credit, a “Converted Fronted Letter
of Credit”); provided, that the Borrower shall not be permitted to make an
election to have such Existing Fronted Letter of Credit constitute a Fronted
Letter of Credit issued and outstanding hereunder unless (a) the applicable
issuing lender of such Existing Fronted Letter of Credit is the Fronting Bank
and (b) after giving effect to such election, (i) the L/C Obligations do not
exceed the L/C Commitment and (ii) the aggregate principal amount of outstanding
Revolving Credit Loans, plus the aggregate principal amount of outstanding
Swingline Loans, plus the aggregate amount of L/C Obligations do not exceed the
Aggregate Commitment.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options on Loans. Subject to the provisions of this Section,
at the election of the Borrower, (i) Revolving Credit Loans shall bear interest
at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date) and (ii) any Swingline Loan
shall bear interest at a rate of interest per annum mutually agreed to between
the Swingline Lender and the Borrower. The Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 4.2. Any Loan or any portion thereof as to which
the Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.

(b) [Reserved].

(c) Interest Periods. In connection with each Loan that is a LIBOR Rate Loan,
the Borrower, by giving notice at the times described in Section 2.3 shall elect
an Interest Period to be applicable to such LIBOR Rate Loan.

(d) Default Rate. Subject to Section 11.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 11.1(a), (b),
(i) or (j), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other

 

CHL:40759.7

33



--------------------------------------------------------------------------------

Event of Default, the Borrower shall not have the option to request LIBOR Rate
Loans, Swingline Loans or Letters of Credit. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, interest at the Default
Rate on any principal of any Loan and (to the fullest extent permitted by
Applicable Law) on any other amount payable by the Borrower under this Agreement
or any other Loan Document which is not paid in full when due (whether at stated
maturity, by acceleration or otherwise), for the period from and including the
due date thereof to but excluding the date the same is paid in full. Interest
shall continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any act or
law pertaining to insolvency or debtor relief, whether state, federal or
foreign.

(e) Interest Payment and Computation. Interest on each Base Rate Loan and each
Swingline Loan shall be due and payable in arrears on the last Business Day of
each calendar quarter commencing December 31, 2010; and interest on each LIBOR
Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period. All
interest rates, fees and commissions provided hereunder shall be computed on the
basis of a 360-day year and assessed for the actual number of days elapsed.

(f) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or

 

CHL:40759.7

34



--------------------------------------------------------------------------------

continued, the last day of the Interest Period therefor, (B) the effective date
of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.

SECTION 4.3 Fees.

(a) Facility Fee. Commencing on the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable facility
fee at a rate per annum equal to the Facility Fee set forth in the definition of
“Applicable Margin” on the Aggregate Commitment, regardless of usage. The
facility fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing December 31, 2010,
and ending on the Maturity Date. Such facility fee shall be distributed by the
Administrative Agent to the Lenders pro rata in accordance with the Lenders’
respective Revolving Credit Commitment Percentages.

(b) Administrative Agent’s and Other Fees. The Borrower agrees to pay any fees
set forth in the Administrative Agent’s Fee Letter.

SECTION 4.4 Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligations) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders (other than as set forth below)
pro rata in accordance with their respective Revolving Credit Commitment
Percentages, (except as specified below), in Dollars, in immediately available
funds and shall be made without any set-off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 11.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with such Lender’s Revolving Credit
Commitment Percentage (except as specified below) and shall wire advice of the
amount of such credit to each Lender. Each payment to the Administrative Agent
of an Issuing Lender’s or Fronted L/C Participants’ commissions shall be made in
like manner, but for the account of the applicable Issuing Lender or the Fronted
L/C Participants, as the case may be. Each payment to the Administrative Agent
of Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.9,
4.10, 4.11 or 13.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to Section 4.1(c), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

 

CHL:40759.7

35



--------------------------------------------------------------------------------

SECTION 4.5 Evidence of Debt.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Fronted Letters of Credit and
Swingline Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 13.3 hereof) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(b) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Fronted Letters of Credit to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).

 

CHL:40759.7

36



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation in accordance with Section 13.4.

SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Loans and issue or participate in Letters of Credit
are several and are not joint or joint and several. Unless the Administrative
Agent shall have received notice from a Lender prior to a proposed borrowing
date (except with respect to any proposed Base Rate Loan, in which case such
notice may be given on the applicable borrowing date) that such Lender will not
make available to the Administrative Agent such Lender’s portion of the amount
of any Loan to be borrowed on such date (which notice shall not release such
Lender of its obligations hereunder), the Administrative Agent may assume that
such Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with Section 2.3(b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If such amount is made
available to the Administrative Agent on a date after such borrowing date, such
Lender shall pay to the Administrative Agent on demand an amount, until paid,
equal to the product of (a) the amount not made available by such Lender in
accordance with the terms hereof, times (b) the daily average Federal Funds Rate
during such period as determined by the Administrative Agent, times (c) a
fraction, the numerator of which is the number of days that elapse from and
including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent, and the denominator of which
is 360. A certificate of the Administrative Agent with respect to any amounts
owing under this Section shall be conclusive, absent manifest error. If such
Lender’s portion of such borrowing is not made available to the Administrative
Agent by such Lender within three (3) Business Days after such borrowing date,
the Administrative Agent shall be entitled to recover such amount made available
by the Administrative Agent with interest thereon at the rate per annum
applicable to Base Rate Loans hereunder, on demand, from the Borrower. The
failure of any Lender to make available its portion of any Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its portion of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
portion of such Loan available on the borrowing date.

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. If with respect to any
Interest Period the Administrative Agent or any Lender (after consultation with
the Administrative Agent) shall determine that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars, in the applicable amounts are not being quoted via the Reuters
Screen LIBOR01 or offered to the Administrative Agent or such Lender for such
Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the

 

CHL:40759.7

37



--------------------------------------------------------------------------------

Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans and the right of the Borrower to convert any Loan to, or continue any
Loan as, a LIBOR Rate Loan shall be suspended, and the Borrower shall repay in
full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan, together with accrued interest thereon, on the last
day of the then current Interest Period applicable to such LIBOR Rate Loan, or
convert the then outstanding principal amount of each such LIBOR Rate Loan to a
Base Rate Loan as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select or request only Base Rate Loans
hereunder, and (ii) if any of the Lenders may not lawfully continue to maintain
a LIBOR Rate Loan to the end of the then current Interest Period applicable
thereto as a LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately
be converted to a Base Rate Loan for the remainder of such Interest Period.

SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its Revolving Credit Commitment Percentage of the LIBOR Rate Loans
in the London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Fronting Bank;

 

CHL:40759.7

38



--------------------------------------------------------------------------------

(ii) subject any Lender or the Fronting Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Fronted Letter of Credit, any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Fronting Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.11 and the
imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or the Fronting Bank); or

(iii) impose on any Lender or the Fronting Bank or the London interbank market
any other condition, cost or expense affecting this Agreement, LIBOR Rate Loans
made by such Lender or any Letter of Credit or any participation in a Fronted
Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Fronting Bank of making, converting into or maintaining any LIBOR
Rate Loan (or of maintaining its obligation to make such Loan), or to increase
the cost to such Lender or the Fronting Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in any Fronted Letter of Credit or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Fronting Bank hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or the Fronting Bank, the Borrower
shall promptly pay to any such Lender or the Fronting Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Fronting
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or the Fronting Bank determines that any
Change in Law affecting such Lender or the Fronting Bank or any lending office
of such Lender or such Lender’s or the Fronting Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Fronting Bank’s capital or on the capital of
such Lender’s or the Fronting Bank’s holding company, if any, as a consequence
of this Agreement, the Revolving Credit Commitment of such Lender or the Loans
made by, or participations in Fronted Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Lenders or the Fronting Bank, as applicable,
to a level below that which such Lender or the Fronting Bank or such Lender’s or
the Fronting Bank’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Fronting Bank’s policies and
the policies of such Lender’s or the Fronting Bank’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or the Fronting Bank the Borrower shall promptly pay to such Lender
or the Fronting Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Fronting Bank or such Lender’s or the
Fronting Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Fronting
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Fronting Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section

 

CHL:40759.7

39



--------------------------------------------------------------------------------

and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Fronting Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the
Fronting Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Fronting Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Fronting Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Fronting Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Fronting Bank’s intention to claim compensation therefor (except
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

SECTION 4.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or the Fronting Bank, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Fronting Bank, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Fronting Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Fronting Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Fronting
Bank, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver

 

CHL:40759.7

40



--------------------------------------------------------------------------------

to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower, or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower, or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower, or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower is a resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower, or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Fronting Bank determines that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the Fronting Bank,

 

CHL:40759.7

41



--------------------------------------------------------------------------------

as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent, such Lender or the
Fronting Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Fronting Bank in the
event the Administrative Agent, such Lender or the Fronting Bank is required to
repay such refund to such Governmental Authority. The Administrative Agent, each
Lender (and Participant) and the Fronting Bank shall take such action as the
Borrower may reasonably request in order to apply for and obtain any refund of
such amounts as the Borrower reasonably determine to be appropriate under the
circumstances, provided that any such actions shall be at the sole cost and
expense of the Borrower. This paragraph shall not be construed to require the
Administrative Agent, any Lender or the Fronting Bank to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Aggregate Commitment.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender is a Defaulting Lender hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.10), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 13.10,

 

CHL:40759.7

42



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Syndicated Letters of Credit and
participations in Fronted Letters of Credit, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 4.9) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter, and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 4.13 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.2.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to Section 13.2), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Fronting Bank and/or the Swingline Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the Fronting Bank and/or the Swingline Lender, to be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Swingline Loan or Fronted Letter of Credit; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, the Fronting Bank or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by the Administrative
Agent, any Lender, the Fronting Bank or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment

 

CHL:40759.7

43



--------------------------------------------------------------------------------

of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Credit
Loans or funded participations in Swingline Loans or Fronted Letters of Credit
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (ii) such Revolving Credit Loans or funded participations in Swingline
Loans or Fronted Letters of Credit were made at a time when the conditions set
forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Revolving Credit Loans of, and funded participations in
Swingline Loans or Fronted Letters of Credit owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Revolving
Credit Loans of, or funded participations in Swingline Loans or Fronted Letters
of Credit owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 4.13(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Fronted Letters of Credit or Swingline Loans pursuant to
Section 2.2(b) and Section 3.2(c), the “Revolving Credit Commitment Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Revolving Credit Commitment of such Defaulting Lender; provided that (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Fronted Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (A) the Revolving
Credit Commitment of that non-Defaulting Lender minus (B) the aggregate
outstanding principal amount of the Revolving Loans of that Lender.

(d) Cash Collateral for Letters of Credit. Promptly on demand by the Fronting
Bank or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to the Fronting Bank (after giving effect to
Section 4.13(c)) on terms reasonably satisfactory to the Administrative Agent
and the Fronting Bank (and such cash collateral shall be in Dollars). Any such
cash collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of the Fronting Bank) for the
payment and performance of each Defaulting Lender’s Revolving Credit Commitment
Percentage of outstanding Fronted L/C Obligations. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Fronting Bank
immediately for each Defaulting Lender’s Revolving Credit Commitment Percentage
of any drawing under any Fronted Letter of Credit which has not otherwise been
reimbursed by the Borrower or such Defaulting Lender.

(e) Prepayment of Swingline Loans. Promptly on demand by the Swingline Lender or
the Administrative Agent from time to time, the Borrower shall prepay Swingline
Loans in an amount of all Fronting Exposure with respect to the Swingline Lender
(after giving effect to Section 4.13(c)).

 

CHL:40759.7

44



--------------------------------------------------------------------------------

(f) Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
commitment fee pursuant to Section 5.3 (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (ii) shall not be entitled to receive any letter of
credit commissions pursuant to Section 3.4(b) otherwise payable to the account
of a Defaulting Lender with respect to any Fronted Letter of Credit as to which
such Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Fronting Bank pursuant to Section 4.13(d), but
instead, the Borrower shall pay to the non-Defaulting Lenders the amount of such
letter of credit commissions in accordance with the upward adjustments in their
respective Revolving Credit Commitment Percentages allocable to such Fronted
Letter of Credit pursuant to Section 4.13(c), with the balance of such fee, if
any, payable to the Fronting Bank for its own account.

(g) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Fronting Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any cash collateral), that
Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Credit Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Fronted Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Revolving Credit Commitment Percentages (without giving effect to
Section 4.13(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

ARTICLE V

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letters of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note and a Swingline Note in favor of
the Swingline Lender (if requested thereby), together with any other applicable
Loan Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

 

CHL:40759.7

45



--------------------------------------------------------------------------------

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate of the Borrower. A certificate from a Responsible
Officer of the Borrower to the effect that all representations and warranties of
the Borrower contained in this Agreement and the other Loan Documents are true,
correct and complete; that the Borrower is not in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that the Borrower has
satisfied each of the conditions set forth in Section 5.1 and Section 5.2.

(ii) Certificate of Secretary of the Borrower. A certificate of a Responsible
Officer of the Borrower certifying as to the incumbency and genuineness of the
signature of each officer of the Borrower executing Loan Documents to which it
is a party and certifying that attached thereto is a true, correct and complete
copy of (A) the articles or certificate of incorporation or formation of the
Borrower and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation or
formation, (B) the bylaws or other governing document of the Borrower as in
effect on the Closing Date, (C) resolutions duly adopted by the board of
directors or other governing body the Borrower authorizing the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and (D) each
certificate required to be delivered pursuant to Section 5.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of the Borrower under the laws of its jurisdiction of organization
and, to the extent reasonably requested by the Administrative Agent, each other
jurisdiction where the Borrower is qualified to do business.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Borrower
addressed to the Administrative Agent and the Lenders with respect to the
Borrower, the Loan Documents and such other matters as the Lenders shall
reasonably request.

(v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 4.11(e).

(c) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Borrower shall have received all
material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on the
Borrower or such other transactions or that could seek or threaten any of the
foregoing, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could reasonably be expected to have such
effect.

 

CHL:40759.7

46



--------------------------------------------------------------------------------

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s
reasonable discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

(d) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received the
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
August 28, 2010 and the related audited statements of income, changes in
shareholders’ equity and cash flows for the Fiscal Year then ended.

(ii) Existing Financing Agreements.

(A) Amendment to Existing 5-Year Credit Agreement. The Administrative Agent
shall have received a fully executed amendment to the Existing 5-Year Credit
Agreement in form and substance satisfactory to it (1) containing amendments
thereto which substantially conform the provisions of the Existing 5-Year Credit
Agreement to the provisions set forth in this Agreement, (2) removing the
ability of the Borrower to increase the Aggregate Commitment (as defined in the
Existing 5-Year Credit Agreement) of the lenders thereunder, (3) providing that
the Existing 5-Year Credit Agreement shall be used solely for issuances of
Letters of Credit (as defined in the Existing 5-Year Credit Agreement)
thereunder and (4) reducing the Aggregate Commitment (as defined in the Existing
5-Year Credit Agreement) of the lenders thereunder from $350,000,000 to
$200,000,000.

(B) Amendment to Senior Unsecured Notes. The Administrative Agent shall have
received a fully executed amendment to the Senior Unsecured Notes in form and
substance satisfactory to it containing amendments thereto which substantially
conform the provisions of the Senior Unsecured Notes to the provisions set forth
in this Agreement.

(C) Repayment and Termination of Existing 364-Day Credit Agreement. All existing
Debt under the Existing 364-Day Credit Agreement shall be repaid in full and
terminated, and the Administrative Agent shall have received a pay-off letter in
form and substance satisfactory to it evidencing such repayment and termination.

(iii) Payment at Closing. The Borrower shall have paid to the Administrative
Agent and the Lenders the fees set forth or referenced in Section 4.3 which are
due and payable on the Closing Date and any other accrued and unpaid fees or
commissions due hereunder (including, without limitation, legal fees and
expenses payable in accordance with the terms of

 

CHL:40759.7

47



--------------------------------------------------------------------------------

the separate commitment letter agreement executed by the Borrower and the
Administrative Agent and/or certain of its affiliates dated October 26, 2010)
and to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

(e) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.3(a), and a Notice
of Account Designation specifying the account or accounts to which the proceeds
of any Loans made after the Closing Date are to be disbursed.

(ii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit) and/or the Issuing Lenders to issue or extend any Letter of Credit are
subject to the satisfaction of the following conditions precedent on the
relevant borrowing, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct on and as of the
date of such borrowing, issuance or extension with the same effect as if made on
and as of such date, except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the date of such borrowing with respect to such Loan or
after giving effect to the Loans to be made on such date or (ii) on the date of
such issuance or extension with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a) or Section 4.2, as applicable.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 6.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:

(a) Organization; Power and Authority. Each of the Borrower and each of its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and each of its Subsidiaries has the corporate
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement and the other Loan Documents to
which it is a party and to perform the provisions hereof and thereof.

 

CHL:40759.7

48



--------------------------------------------------------------------------------

(b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is listed
on Schedule 6.1(b). All outstanding shares of the Subsidiaries have been duly
authorized and validly issued and are fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 6.1(b). The
shareholders of each Subsidiary of the Borrower and the number of shares owned
by each as of the Closing Date are described on Schedule 6.1(b). As of the
Closing Date, there are no outstanding stock purchase warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or permit the issuance of Capital Stock of the Borrower’s Subsidiaries,
except as described on Schedule 6.1(b).

(c) Authorization, Etc. This Agreement and other Loan Documents have been duly
authorized by all necessary corporate action on the part of each of the Borrower
and its Subsidiaries, and this Agreement and each of the other Loan Documents
constitutes a legal, valid and binding obligation of the Borrower and each of
its Subsidiaries party hereto or thereto enforceable against such Person in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(d) Compliance with Laws, Other Instruments, Etc. The execution, delivery and
performance by the Borrower and its Subsidiaries of this Agreement and the other
Loan Documents to which each such Person is a party will not (a) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of any such Person under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other agreement or instrument to which such
Person is bound or by which such Person or any of its properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Person or (c) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Borrower or any Subsidiary.

(e) Governmental Authorizations, Etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Borrower or any Subsidiary of this Agreement or any other Loan Document (other
than the filing of a Form 8-K with the Securities

 

CHL:40759.7

49



--------------------------------------------------------------------------------

and Exchange Commission pursuant to the Securities and Exchange Act of 1934 (as
amended)) except for such approval, consent or authorization the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(f) Taxes. Each of the Borrower and its Subsidiaries have filed all Material tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon it or its properties, assets, income or franchises, to
the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which such Person has established
adequate reserves in accordance with GAAP. Neither the Borrower nor any
Subsidiary knows of any basis for any other tax or assessment that would
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Borrower and its Subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate in all
Material respects. As of the Closing Date, the federal income tax liabilities of
the Borrower and its Subsidiaries have been finally determined (whether by
reason of completed audits or the statute of limitations having run, other than
for allegations of fraud) for all fiscal years up to and including the fiscal
year ended August 31, 2002.

(g) Licenses, Permits, Etc. Except as disclosed in Schedule 6.1(g),

(i) the Borrower and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, necessary to the operation
of the business that individually or in the aggregate are Material, without
known conflict with the rights of others;

(ii) to the best knowledge of the Borrower, no product of the Borrower or any of
its Subsidiaries infringes in any respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and

(iii) to the best knowledge of the Borrower, there is no violation by any Person
of any right of the Borrower or any of its Subsidiaries with respect to any
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Borrower or any of its Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(h) Environmental Matters.

(i) Neither the Borrower nor any of its Subsidiaries has knowledge of any
liability or has received any notice of any liability, and no proceeding has
been instituted raising any liability against the Borrower or any of its
Subsidiaries or any of their respective real properties now or formerly owned,
leased or operated by any of them, or other assets, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as would not reasonably be expected to result in a Material Adverse Effect.

 

CHL:40759.7

50



--------------------------------------------------------------------------------

(ii) Neither the Borrower nor any of its Subsidiaries has knowledge of any facts
which would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, as would
not reasonably be expected to result in a Material Adverse Effect.

(iii) Neither the Borrower nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in each case in a manner
contrary to any Environmental Laws in any case in any manner that would
reasonably be expected to result in a Material Adverse Effect.

(iv) All buildings on all real properties now owned, leased or operated by the
Borrower or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.

(i) Compliance with ERISA.

(i) The Borrower and each ERISA Affiliate have operated and administered each
Plan in compliance with all Applicable Law except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), and no event, transaction or condition has
occurred or exists that would reasonably be expected to result in the incurrence
of any such liability by the Borrower or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the
Borrower or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to Sections 412, 430 or
436(f) of the Code or Sections 303(k) or 4068 of ERISA, other than such
liabilities or Liens as would not be individually or in the aggregate Material.

(ii) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in Section 3 of ERISA.

(iii) Neither the Borrower nor any of its ERISA Affiliates has incurred any
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

 

CHL:40759.7

51



--------------------------------------------------------------------------------

(iv) The expected post-retirement benefit obligation (determined as of the last
day of the Borrower’s most recently ended Fiscal Year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Borrower and its Subsidiaries is not Material.

(v) The execution and delivery of this Agreement and the other Loan Documents
will not involve any transaction that is subject to the prohibitions of
Section 406 of ERISA or in connection with which a tax would be imposed pursuant
to Section 4975(c)(1)(A)-(D) of the Code.

(j) Margin Stock. Neither the Borrower nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors.

(k) Government Regulation. Neither the Borrower nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the Borrower nor any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Interstate Commerce Act, as amended, or any other Applicable Law which limits
its ability to incur or consummate the transactions contemplated hereby.

(l) Financial Statements. The audited and unaudited financial statements
delivered pursuant to Section 5.1(d)(i) are complete and correct and fairly
present on a Consolidated basis the assets, liabilities and financial position
of the Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements). The
Borrower and its Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements.

(m) No Material Adverse Change. Since August 28, 2010 through and including the
Closing Date, there has been no material adverse change in the business, assets,
liabilities or financial condition of the Borrower and its Subsidiaries taken as
a whole and no event has occurred or condition arisen that could reasonably be
expected to have a Material Adverse Effect.

(n) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Borrower and its Subsidiaries, on a Consolidated
basis, will be Solvent.

 

CHL:40759.7

52



--------------------------------------------------------------------------------

(o) Title to Property; Leases. Each of the Borrower and its Subsidiaries have
good and sufficient title to their respective properties which the Borrower and
its Subsidiaries own or purport to own that individually or in the aggregate are
Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.1(d) or purported to have been acquired
by the Borrower or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.

(p) Existing Debt; Future Liens.

(i) Except as described therein, as of the Closing Date, Schedule 6.1(p) sets
forth a complete and correct list of all outstanding Debt of the Borrower and
its Subsidiaries as of August 28, 2010, since which date to the Closing Date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Debt of the Borrower or its
Subsidiaries. Neither the Borrower nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Material Debt of the Borrower or any of its Subsidiaries, and no
event or condition exists with respect to any Material Debt of the Borrower or
any of its Subsidiaries, that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Material Debt to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(ii) Except as disclosed in Schedule 6.1(p), neither the Borrower nor any of its
Subsidiaries has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.1.

(iii) As of the Closing Date, neither the Borrower nor any of its Subsidiaries
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing Debt of the Borrower or such Subsidiary, any agreement
relating thereto or any other agreement (including, but not limited to, its
charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Debt of the Borrower or such
Subsidiary, except as specifically indicated in Schedule 6.1(p).

(q) Litigation; Observance of Agreements; Statutes and Orders. (i) Except as
disclosed in Note 10 to the consolidated financial statements included in the
Borrower’s Form 10-K filed with the Securities and Exchange Commission on
October 26, 2010 (the “Disclosed Litigation”), there are no actions, suits,
investigations or proceedings pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary or any property
of the Borrower or any Subsidiary in any court or before any arbitrator of any
kind or before or by any Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect;
(ii) the Disclosed Litigation, individually or in the aggregate, would not
reasonably be expected to have a Limited Material Adverse Effect and
(iii) neither the Borrower nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator of Governmental
Authority or is in violation

 

CHL:40759.7

53



--------------------------------------------------------------------------------

of any Applicable Law, ordinance, rule or regulation (including without
limitation Environmental Laws or OFAC) of any Governmental Authority, in each
case, which default or violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

(r) OFAC. Neither the Borrower, nor any Subsidiary thereof nor any Affiliate of
the Borrower: (i) is a Sanctioned Person, (ii) has more than 10% of its assets
in Sanctioned Entities, or (iii) derives more than 10% of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Entities. The proceeds of any Loan will not be used and have not been used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

(s) Disclosure. As of the Closing Date, the Borrower and its Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which the Borrower or any of
its Subsidiaries are subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally), taken together as a whole, by or on behalf of the Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

SECTION 6.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VI and all representations and
warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date and shall survive the Closing Date (except those that are expressly made as
of a specific date) and shall not be waived by the execution and delivery of
this Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

 

CHL:40759.7

54



--------------------------------------------------------------------------------

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the Aggregate
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 13.2, the Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 13.1 and to the Lenders at their respective addresses as set
forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

SECTION 7.1 Financial Statements.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within sixty (60) days (or, if earlier, on the date of any required public
filing thereof) after the end of each fiscal quarter of each Fiscal Year, an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, changes in shareholders’ equity and cash flows of the Borrower and its
Subsidiaries and a report containing management’s discussion and analysis of
such financial statements for the fiscal quarter then ended and that portion of
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
the Borrower in accordance with GAAP and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any change
in the application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year end adjustments. Delivery by the
Borrower to the Administrative Agent and the Lenders of the Borrower’s quarterly
report to the SEC on Form 10-Q with respect to any fiscal quarter, or the
availability of such report on EDGAR Online, within the period specified above
shall be deemed to be compliance by the Borrower with this Section 7.1(a).

(b) Annual Financial Statements. As soon as practicable and in any event within
one-hundred five (105) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year, an audited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
Fiscal Year and audited Consolidated statements of income, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries and a
report containing management’s discussion and analysis of such financial
statements for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by an independent certified public accounting firm acceptable to the
Administrative Agent, and accompanied by a report thereon by such certified
public accountants that is not qualified with respect to scope limitations
imposed by the Borrower or any of its Subsidiaries or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP. Delivery by the Borrower to the Administrative Agent and the Lenders
of the Borrower’s annual report to the SEC on Form 10-K with respect to any
Fiscal Year, or the availability of such report on EDGAR Online, within the
period specified above shall be deemed to be compliance by the Borrower with
this Section 7.1(b).

(c) Delivery of Information. Information required to be delivered pursuant to
this Section 7.1 shall be deemed to have been delivered if such information, or
one or more annual,

 

CHL:40759.7

55



--------------------------------------------------------------------------------

quarterly or other reports containing such information, shall have been posted
by the Administrative Agent on an IntraLinks, SyndTrak Online or similar site to
which the Lenders have been granted access; provided that the Borrower shall
deliver paper copies of such information to the Administrative Agent or any
Lender that requests such delivery; and provided further that such information
shall only be deemed to have been delivered when posted on any such website upon
notification of such posting.

SECTION 7.2 Officer’s Compliance Certificate. No later than ten (10) days
following the delivery of financial statements pursuant to Sections 7.1(a) or
(b), but in all events within the applicable time period required for delivery
of such financial statements pursuant to such Sections, and at such other times
as the Administrative Agent shall reasonably request, an Officer’s Compliance
Certificate.

SECTION 7.3 Other Reports.

(a) Except as set forth in Section 7.1(a) and Section 7.1(b), promptly upon
their becoming available, and, to the extent applicable, one copy of (i) each
financial statement, report, notice or proxy statement sent by the Borrower or
any Subsidiary to public securities holders generally and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by the Administrative Agent or any Lender), and each
prospectus and all amendments thereto filed by the Borrower or any Subsidiary
with the Securities and Exchange Commission and all press releases and other
statements made available generally by the Borrower or any Subsidiary to the
public concerning material developments; provided, that (A) delivery by the
Borrower to the Administrative Agent of the Borrower’s related Form 8-K within
the time periods required by the Exchange Act or (B) the posting of press
releases on the Borrower’s website shall be deemed to be compliance by the
Borrower with this Section 7.3(a); provided, that information delivered pursuant
to clause (A) above shall only be deemed to have been delivered when posted by
the Administrative Agent on an IntraLinks, SyndTrak Online or similar site to
which the Lenders have been granted access and information posted pursuant to
clause (B) above shall only be deemed to have been delivered upon notification
by the Borrower to the Administrative Agent and the Lenders of such posting on
such website; and

(b) Such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

SECTION 7.4 Notice of Default and Other Matters.

(a) Prompt (but in no event later than five (5) Business Days after a
Responsible Officer of the Borrower obtains knowledge thereof) telephonic and
written notice of:

(i) (A) any Default or Event of Default or (ii) that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11.1(k);

 

CHL:40759.7

56



--------------------------------------------------------------------------------

(ii) Any of the following that would reasonably be expected to have a Material
Adverse Effect, (i) with respect to any Plan, any reportable event, as defined
in Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof, (ii) the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, or (iii) any event, transaction or condition that would
result in the incurrence of any liability by the Borrower or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the imposition of a penalty or excise tax
under the provisions of the Code relating to employee benefit plans, or the
imposition of any Lien on any of the rights, properties or assets of the
Borrower or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing would reasonably be expected
to have a Material Adverse Effect;

(b) prompt, and in any event within thirty (30) days of receipt thereof, copies
of any notice to the Borrower or any Subsidiary from any federal or state
Governmental Authority relating to any order, ruling, statute or other law or
regulation that would reasonably be expected to have a Material Adverse Effect;
and

(c) with reasonable promptness, such other data and information relating to the
business, operations, affairs, financial condition, assets or properties of the
Borrower or any of its Subsidiaries or relating to the ability of the Borrower
to perform its obligations hereunder and under the Loan Documents as from time
to time may be reasonably requested by the Administrative Agent or any Lender.

SECTION 7.5 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement, shall, at the time the same is so
furnished, comply with the representations and warranties set forth in
Section 6.1(s).

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Aggregate Commitment terminated, unless consent has been obtained in the manner
provided for in Section 13.2, the Borrower will, and will cause each of its
Subsidiaries to:

SECTION 8.1 Corporate Existence, Etc. Except as permitted by Section 10.2 or
Section 10.3, preserve and keep in full force and effect its corporate existence
and all its rights and franchises unless, in the good faith judgment of the
Borrower, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

CHL:40759.7

57



--------------------------------------------------------------------------------

SECTION 8.2 Maintenance of Property. Maintain and keep, or cause to be
maintained or kept, its properties in good repair (similar to other comparable
retailers), working order and condition (other than ordinary wear and tear), so
that the business carried on in connection therewith may be properly conducted
at all times; provided, that this Section 8.2 shall not prevent such Person from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Borrower has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 8.3 Insurance. Maintain with financially sound and reputable insurers,
insurance with respect to its properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business or similarly
situated except for any non-maintenance that would not reasonably be expected to
have a Material Adverse Effect.

SECTION 8.4 Books and Records. Maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over such Person.

SECTION 8.5 Payment of Taxes and Claims. File all tax returns required to be
filed in any jurisdiction and pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges
or levies imposed on it or any of its properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent and all claims for which sums have become due and
payable that have or might become a Lien on properties of assets of such Person
not permitted by Section 10.1; provided, that the Borrower or such Subsidiary
need not pay any such tax or assessment or claims if (a) the amount,
applicability or validity thereof is contested by such Person on a timely basis
in good faith and in appropriate proceedings, and such Person has established
adequate reserves therefor in accordance with GAAP on the books of such Person
or (b) the non-filing or nonpayment, as the case may be, of all such taxes and
assessments in the aggregate would not reasonably be expected to have a Material
Adverse Effect.

SECTION 8.6 Compliance With Law. Comply with all laws, ordinances or
governmental rules or regulations to which such Person is subject (including,
without limitation ERISA and Environmental Laws) and obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of its properties or to the conduct of
its businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises or other governmental authorizations would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 8.7 Visits and Inspections. Permit representatives of the Administrative
Agent or any Lender, from time to time upon prior reasonable notice and at such
times during normal business hours, at such Lender’s expense, to visit and
inspect its properties; inspect, audit

 

CHL:40759.7

58



--------------------------------------------------------------------------------

and make extracts from its books, records and files, including, but not limited
to, management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the Borrower’s
expense at any time without advance notice.

SECTION 8.8 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to refinance that certain indebtedness of the Borrower
under the Existing 364-Day Credit Agreement, (b) to finance the acquisition of
Capital Assets, (c) to finance the purchase of outstanding Capital Stock of the
Borrower and (d) for working capital and general corporate purposes of the
Borrower and its Subsidiaries, including the payment of certain fees and
expenses incurred in connection with this Agreement.

SECTION 8.9 Further Assurances. Make, execute and deliver all such additional
and further acts, things, deeds and instruments as the Administrative Agent or
the Required Lenders (through the Administrative Agent) may reasonably require
to document and consummate the transactions contemplated hereby and to vest
completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.

ARTICLE IX

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Aggregate Commitment terminated, unless consent has been obtained in the manner
set forth in Section 13.2, the Borrower and its Subsidiaries on a Consolidated
basis will not:

SECTION 9.1 Consolidated Leverage Ratio. As of any fiscal quarter end, permit
the Consolidated Leverage Ratio to equal or exceed fifty percent (50%).

SECTION 9.2 Consolidated Fixed Charge Coverage Ratio. As of any fiscal quarter
end, permit the Consolidated Fixed Charge Coverage Ratio to be less than 2.00 to
1.00.

SECTION 9.3 Priority Debt. As of any fiscal quarter end, permit the aggregate
amount of all Priority Debt to exceed 10% of Consolidated Net Worth.

ARTICLE X

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Aggregate Commitment terminated, unless consent has been obtained in the manner
set forth in Section 13.2, the Borrower has not and will not and will not permit
any of its Subsidiaries to:

SECTION 10.1 Limitations on Liens. Create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset

 

CHL:40759.7

59



--------------------------------------------------------------------------------

(including, without limitation, any document or instrument in respect of goods
or accounts receivable) of the Borrower or any such Subsidiary, whether now
owned or held or hereafter acquired, or any income or profits therefrom, or
assign or otherwise convey any right to receive income or profits, except:

(a) Liens for taxes, assessments or other governmental charges that are not yet
due and payable or the payment of which is not at the time required by
Section 8.5;

(b) any attachment or judgment Lien, if the judgment it secures shall either
(i) have been discharged, bonded or execution thereof stayed pending appeal
within sixty (60) days after the entry thereof or shall have been discharged
within sixty (60) days after the expiration of any such stay or (ii) be covered
by insurance and the insurer has acknowledged in writing that it is obligated to
pay such judgment;

(c) (i) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable), (ii) Liens, deposits and pledges to secure the performance of bids,
tenders, leases, or trade contracts, (iii) Liens to secure statutory obligations
(including obligations under workers compensation, unemployment insurance and
other social security legislation) and under liability insurance, (iv) Liens to
secure surety or appeal bonds or performance bonds, (v) other Liens incurred in
the ordinary course of business and not in connection with the borrowing of
money or (vi) Liens securing letters of credit that are issued to secure any of
the foregoing obligations described in this Section 10.1(c);

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Borrower or any of its Subsidiaries, on Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;

(e) Liens securing Debt or other obligations of a Subsidiary to the Borrower or
to a Subsidiary;

(f) Liens existing as of the Closing Date and reflected in Schedule 10.1;

(g) Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable but including inventory)
useful and intended to be used (or sold as inventory) in carrying on the
business of the Borrower or a Subsidiary, including Liens existing on such
property at the time of acquisition or construction thereof or Liens incurred
within three hundred sixty-five (365) days of such acquisition or completion of
such construction or improvement, provided that (i) the Lien shall attach solely
to the property acquired, constructed or improved and the proceeds thereof;
(ii) at the time of acquisition, construction or improvement of such property
(or, in the case of any Lien incurred within three hundred sixty-five (365) days
of such acquisition or completion of such construction or improvement, at the
time of the incurrence of the Debt secured by such Lien), the aggregate amount
remaining unpaid on all Debt secured by Liens on such property, whether or not
assumed by the Borrower or a

 

CHL:40759.7

60



--------------------------------------------------------------------------------

Subsidiary, shall not exceed the lesser of (y) the cost of such acquisition,
construction or improvement or (z) the Fair Market Value of such property (as
determined in good faith by one or more officers of the Borrower to whom
authority to enter into the transaction has been delegated by the board of
directors of the Borrower); and (iii) at the time of such incurrence and after
giving effect thereto, no Default or Event of Default would exist;

(h) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Borrower or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by the Borrower or any
Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby shall have been assumed), provided that (i) no such Lien shall
have been created or assumed in contemplation of such consolidation or merger or
such Person’s becoming a Subsidiary or such acquisition of property, (ii) each
such Lien shall extend solely to the item or items of property so acquired and,
if required by the terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property, and (iii) at the time of such incurrence
and after giving effect thereto, no Default or Event of Default would exist;

(i) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (e), (f) and (g) of this Section 10.1, provided that
(i) no additional property shall be encumbered by such Liens, (ii) the unpaid
principal amount of the Debt or other obligations secured thereby shall not be
increased on or after the date of any extension, renewal or replacement, and
(iii) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; and

(j) in addition to the Liens described above, any other Liens securing Debt or
other obligations not permitted above, including Liens securing Priority Debt of
the Borrower or any Subsidiary, provided that such Priority Debt does not exceed
the limitations set forth in Section 9.3.

SECTION 10.2 Limitations on Asset Dispositions. Sell, lease or otherwise dispose
of any substantial part (as defined below) of the assets of the Borrower and its
Subsidiaries; provided, however, that the Borrower or any Subsidiary may sell,
lease or otherwise dispose of assets constituting a substantial part of the
assets of the Borrower and its Subsidiaries if such assets are sold in an
arms-length transaction and, at such time and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and an amount
equal to the net proceeds received from such sale, lease or other disposition
(but only with respect to that portion of such assets that exceeds the
definition of “substantial part” set forth below) shall be used within
three-hundred sixty five (365) days of such sale, lease or disposition, in any
combination:

(a) to acquire productive assets used or useful in carrying on the business of
the Borrower and its Subsidiaries and having a value at least equal to the value
of such assets sold, leased or otherwise disposed of (or the Borrower or any
Subsidiary is contractually obligated to acquire such productive assets pursuant
to a binding contract entered into within such 365 day period so long as such
productive assets shall have been acquired within sixty (60) days following such
365 day period); and/or

 

CHL:40759.7

61



--------------------------------------------------------------------------------

(b) to prepay other Senior Debt; provided that such prepayment shall be pursuant
to, and in accordance with, the terms of the Senior Unsecured Notes until such
time as (i) the Senior Unsecured Notes have been repaid, defeased or repurchased
in full or (ii) the provisions of the Senior Unsecured Notes have been amended
to remove the requirements set forth in Section 10.5(2) thereof.

As used in this Section 10.2, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Borrower and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Borrower and its
Subsidiaries during any Fiscal Year, exceeds fifteen percent (15%) of the book
value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a “substantial part” any
(i) sale or disposition of assets in the ordinary course of business of the
Borrower and its Subsidiaries and (ii) any sale or transfer of property acquired
by the Borrower after the date of this Agreement to any Person within three
hundred sixty-five (365) days following the acquisition or construction of such
property by such Person if such Person shall concurrently with such sale or
transfer, lease such property, as lessee.

SECTION 10.3 Limitations on Mergers and Liquidation. Consolidate with or merge
with any other Person or convey, transfer or lease substantially all of its
assets in a single transaction or series of transactions to any Person;
provided, that any Subsidiary of the Borrower may (a) consolidate with or merge
with, or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to (i) the Borrower so long as in
connection with any merger or consolidation involving the Borrower, the Borrower
shall be the surviving or continuing entity or (ii) any other Person so long as
the survivor is a Subsidiary or (b) convey, transfer or lease all of its assets
in compliance with the provisions of Section 10.2.

SECTION 10.4 Transactions with Affiliates. Enter into, directly or indirectly,
any Material transaction or Material group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with an Affiliate (other than the
Borrower), except in the ordinary course and upon fair and reasonable terms that
are not materially less favorable to the Borrower or any Subsidiary, taken as a
whole, than would be obtainable in a comparable arm’s-length transaction with a
Person not an Affiliate.

SECTION 10.5 Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP, as set forth in Section 13.9 or
as recommended by the Securities Exchange Commission or the Public Company
Accounting Oversight Board or (b) amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or amend, modify or change its bylaws (or other similar documents) in any manner
adverse in any respect to the rights or interests of the Lenders.

SECTION 10.6 Restrictive Agreements.

(a) Enter into any agreement, indenture or instrument after the Closing Date or
any amendment or other modification to any agreement, indenture or instrument in
existence on the

 

CHL:40759.7

62



--------------------------------------------------------------------------------

Closing Date (each, an “Other Debt Agreement”) which contains any covenant or
covenants that are more restrictive than the provisions of Articles VIII, IX and
X unless (i) the aggregate outstanding principal amount of all such Debt
evidenced by Other Debt Agreements does not exceed $25,000,000 or (ii) at the
time of the execution of such Other Debt Agreement, the Borrower or applicable
Subsidiary has entered into, or has indicated to the Administrative Agent its
agreement to enter into, an amendment to this Agreement, the effect of which is
to conform the applicable covenant or covenants contained in this Agreement such
that they are as restrictive as those contained in such Other Debt Agreement.
Notwithstanding the foregoing, the Lenders hereby acknowledge that they have
reviewed the Description of Notes Disclosure Letter and, for purposes of this
Section 10.6(a), hereby confirm that the provisions of the proposed issuance of
debt securities by the Borrower, as summarized in the Description of Notes
Disclosure Letter, are not more restrictive than the provisions of Articles
VIII, IX and X of this Agreement.

(b) Enter into or permit to exist any agreement which restricts the ability of
any Subsidiary of the Borrower to pay dividends to the Borrower except (i) the
Loan Documents; (ii) the Loan Documents executed in connection with the Existing
5-Year Credit Agreement, (iii) the Senior Unsecured Notes; (iv) any agreement in
effect at the time such Subsidiary becomes a Subsidiary of the Borrower, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Borrower; (v) agreements evidencing purchase money
Debt or Capital Leases that impose customary restrictions on the property so
acquired; (vi) Hedging Agreements; (vii) customary provisions in leases
restricting assignability or subleasing; (viii) restrictions which are not more
restrictive than those set forth in this Agreement contained in any documents
governing any Debt incurred after the Closing Date in accordance with the
provisions of this Agreement; and (ix) any customary restrictions imposed
pursuant to an agreement that has been entered into in connection with any
disposition permitted under Section 10.2.

SECTION 10.7 Nature of Business. Engage in any business if, as a result, the
general nature of the business in which the Borrower and its Subsidiaries, taken
as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Borrower and its Subsidiaries, taken
as a whole, are engaged on the date of this Agreement.

ARTICLE XI

DEFAULT AND REMEDIES

SECTION 11.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(b) Other Payment Default. The Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest on
any Loan or Reimbursement Obligation or the payment of any other Obligation, and
such default shall continue for a period of three (3) Business Days.

 

CHL:40759.7

63



--------------------------------------------------------------------------------

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of the Borrower herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower herein, any other Loan Document, or in any
document delivered in connection herewith or therewith that is not subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. The Borrower shall default in
the performance or observance of any covenant or agreement contained in Sections
7.1, 7.2 or 7.4(a)(i)(A) or Articles IX or X.

(e) Default in Performance of Other Covenants and Conditions. The Borrower shall
default in the performance or observance of any term, covenant, condition or
agreement contained in this Agreement (other than as specifically provided for
otherwise in this Section) or any other Loan Document and such default shall
continue for a period of thirty (30) days after written notice thereof has been
given to the Borrower by the Administrative Agent.

(f) Hedging Agreement. The Borrower shall default in the performance or
observance of any terms, covenant, condition or agreement (after giving effect
to any applicable grace or cure period) under any Hedging Agreement and such
default causes the termination of such Hedging Agreement and the Termination
Value owed by the Borrower as a result thereof exceeds $25,000,000.

(g) Debt Cross-Default. The Borrower or any Material Subsidiary shall
(i) default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest (in the payment amount
of at least $100,000) on any Debt (other than the Loans or any Reimbursement
Obligation) that is outstanding in an aggregate principal amount of at least
$25,000,000 beyond the period of grace if any, provided with respect thereto, or
(ii) default in the performance of or compliance with any term of any
instrument, mortgage, indenture or other agreement relating to any Debt (other
than the Loans or any Reimbursement Obligation) in an aggregate principal amount
of at least $25,000,000 or any other condition exists, and as a consequence of
such default or condition such Debt has become, or has been declared, due and
payable or (iii) as a consequence of the occurrence or continuation of any event
or condition (other than the passage of time or the right of the holder of Debt
to convert such Debt into equity interests), become obligated to purchase or
repay Debt (other than the Loans or any Reimbursement Obligation) before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $25,000,000.

(h) Change in Control. Any Change in Control shall occur.

 

CHL:40759.7

64



--------------------------------------------------------------------------------

(i) Voluntary Bankruptcy Proceeding. The Borrower or any Material Subsidiary
thereof (a) is generally not paying, or admits in writing its inability to pay,
its debts as they become due, (ii) files, or consents by answer or otherwise to
the filing against it of, a petition for relief or reorganization or arrangement
or any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated or (vi) takes corporate action for the purpose of any of the
foregoing.

(j) Involuntary Bankruptcy Proceeding. A court or Governmental Authority of
competent jurisdiction enters an order appointing, without consent by the
Borrower or any of its Material Subsidiaries, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Borrower or any of its Material Subsidiaries, or any such
petition shall be filed against the Borrower or any of its Material Subsidiaries
and such petition shall not be dismissed within sixty (60) days.

(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or the Borrower shall so state in writing, other than in accordance
with the express terms hereof or thereof.

(l) ERISA. If: (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Sections 412, 430 or 431 of the Code, (ii) a notice of intent to terminate any
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under Section 4042 of ERISA to terminate
or appoint a trustee to administer any Plan or the PBGC shall have notified any
Credit Party or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liability” (within
the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, shall exceed $25,000,000, (iv) the Borrower
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Borrower or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Borrower
or any Subsidiary established or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that could increase the
liability of the Borrower or any Subsidiary; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect. As used in this Section 11.1(l), the terms “employee
benefit plan” and “employee welfare benefit plan” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

 

CHL:40759.7

65



--------------------------------------------------------------------------------

(m) Judgment. A final judgment or judgments at any one time outstanding for the
payment of money is/are in excess of $25,000,000 (except to the extent of any
third party insurance policies in which the insurer has agreed in writing that
it is obligated to pay for the amount of such judgment) and which are rendered
against one or more of the Borrower or any Subsidiary and which judgments are
not, within sixty (60) days after entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay.

SECTION 11.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Facilities. Terminate the Aggregate Commitment
and declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower, anything in this Agreement or the other Loan Documents to the
contrary notwithstanding, and terminate the Credit Facility and any right of the
Borrower to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 11.1(i) or (j),
the Credit Facility shall be automatically terminated and all Obligations (other
than Hedging Obligations) shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower, anything in this Agreement or in any other
Loan Document to the contrary notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 11.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this

 

CHL:40759.7

66



--------------------------------------------------------------------------------

Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing among the
Borrower, the Administrative Agent and the Lenders or their respective agents or
employees shall be effective to change, modify or discharge any provision of
this Agreement or any of the other Loan Documents or to constitute a waiver of
any Event of Default.

SECTION 11.4 Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 11.2, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lenders in their
respective capacities as such (ratably among the Administrative Agent and the
Issuing Lenders in proportion to the respective amounts described in this clause
First payable to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders and their applicable Affiliates in
proportion to the respective amounts described in this clause Third payable to
them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);

Fifth, to the Administrative Agent for the account of (i) the Fronting Bank, to
cash collateralize any Fronted L/C Obligations then outstanding and (ii) the
Lenders, to cash collateralize any Syndicated L/C Obligations then outstanding;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

SECTION 11.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement,

 

CHL:40759.7

67



--------------------------------------------------------------------------------

adjustment, composition or other judicial proceeding relative to the Borrower,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.4, 4.3 and 13.3) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.4, 4.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XII

THE ADMINISTRATIVE AGENT

SECTION 12.1 Appointment and Authority. Each of the Lenders and the Fronting
Bank hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Fronting Bank, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

SECTION 12.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires,

 

CHL:40759.7

68



--------------------------------------------------------------------------------

include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 12.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.2 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Fronting Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

CHL:40759.7

69



--------------------------------------------------------------------------------

SECTION 12.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Fronting
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Fronting Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Fronting Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 12.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 12.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Fronting Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Fronting Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Fronting Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Fronting
Bank directly, until such time

 

CHL:40759.7

70



--------------------------------------------------------------------------------

as the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 13.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Fronting Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Fronting Bank and
Swingline Lender, (b) the retiring Fronting Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Fronting Bank shall issue
letters of credit in substitution for the Fronted Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Fronting Bank to effectively assume the obligations
of the retiring Fronting Bank with respect to such Fronted Letters of Credit.

SECTION 12.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Fronting Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Fronting Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 12.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Fronting Bank hereunder.

 

CHL:40759.7

71



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1 Notices.

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page,
telecopy, (ii) on the next Business Day if sent by recognized overnight courier
service and (iii) on the third Business Day following the date sent by certified
mail, return receipt requested. A telephonic notice to the Administrative Agent
as understood by the Administrative Agent will be deemed to be the controlling
and proper notice in the event of a discrepancy with or failure to receive a
confirming written notice.

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

If to the Borrower:    Family Dollar Stores, Inc.    Post Office Box 1017   
Charlotte, North Carolina 28201-1401    Attention: Mr. Steven E. Burt,   
                  Divisional Vice President – Treasury Operations    Telephone
No.: (704) 814-3284    Telecopy No.: (704) 847-3237 With copies to:    Family
Dollar Stores, Inc.    Post Office Box 1017    Charlotte, North Carolina
28201-1401   

Attention: Mr. James C. Snyder, Jr., Senior Vice President,

General Counsel and Secretary

   Telephone No.: (704) 849-7427    Telecopy No.: (704) 708-7121 If to Wells
Fargo as    Wells Fargo Bank, National Association Administrative Agent:    MAC
D1109-019    1525 West W.T. Harris Blvd.    Charlotte, NC 28262    Attention:
Syndication Agency Services    Telephone No.: (704) 374-2698    Telecopy No.:
(704) 383-0288 If to any Lender:    To the address set forth on the Register

 

CHL:40759.7

72



--------------------------------------------------------------------------------

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

SECTION 13.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) waive any condition set forth in Section 5.1 without the written consent of
each Lender directly affected thereby;

(b) amend Section 11.1 or waive any of the conditions, or waive any Default or
Event of Default, for purposes of waiving any of the conditions set forth in
Section 5.2 without the prior written consent of any combination of Lenders
whose Revolving Credit Commitments aggregate more than fifty percent (50%) of
the Aggregate Commitment;

(c) extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 11.2)
or the amount of Loans of any Lender without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby except as
set forth in Section 2.8;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Margin that would result in a reduction of any interest rate on
any Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.1(d) during the continuance of an
Event of Default;

(f) change Section 4.4 or Section 11.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby; or

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby; or

 

CHL:40759.7

73



--------------------------------------------------------------------------------

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Fronting Bank in addition to the Lenders required
above, affect the rights or duties of the Fronting Bank under this Agreement or
any Letter of Credit Application relating to any Fronted Letter of Credit issued
or to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by each Lender in its capacity as Issuing Lender of any
Syndicated Letter of Credit, affect the rights or duties of such Lenders under
any Letter of Credit Application relating to any Syndicated Letter of Credit
issued or to be issued by such Lenders; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Swingline Lender in addition to the
Lenders required above, affect the rights or duties of the Swingline Lender
under this Agreement; (iv) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (v) the Administrative Agent’s Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto; and (vi) each Lender (and in the case of
an amendment, the Borrower) who has consented in writing to any amendment,
waiver or consent under this Agreement shall be deemed to have consented in
writing to a corresponding amendment, waiver or consent under the Existing
5-Year Credit Agreement, and such amendment, waiver or consent shall be deemed
to be effective as to such Lender (and in the case of an amendment, the
Borrower) as if effected pursuant to Section 13.2 of the Existing 5-Year Credit
Agreement. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Revolving Credit Commitment of such Lender may not be
increased or extended without the consent of such Lender.

SECTION 13.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lenders in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the Fronting Bank (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Fronting Bank), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

CHL:40759.7

74



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Fronting
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Claim related in any way to the
Borrower or any of its Subsidiaries, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, or (v) any claim (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), investigation, litigation
or other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Fronting Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Fronting Bank or such Related Party, as the case may be, such
Lender’s Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Fronting Bank in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) or
Fronting Bank in connection with such capacity. The obligations of the Lenders
under this clause (c) are subject to the provisions of Section 4.7.

 

CHL:40759.7

75



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 13.4 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Fronting Bank, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Fronting Bank, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the Fronting
Bank or the Swingline Lender, irrespective of whether or not such Lender, the
Fronting Bank or the Swingline Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender, the Fronting Bank or the Swingline Lender different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the Fronting Bank, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Fronting Bank, the
Swingline Lender or their respective Affiliates may have. Each Lender, the
Fronting Bank and the Swingline Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 13.5 Governing Law.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, and construed in accordance with, the
law of the State of New York (including Section 5-1401 and Section 5-1402 of the
General Obligations Law of the State of New York), without reference to any
other conflicts or choice of law principles thereof.

 

CHL:40759.7

76



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, New York
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Fronting Bank may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 13.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 13.7 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under

 

CHL:40759.7

77



--------------------------------------------------------------------------------

any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or proceeds repaid, the Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent.

SECTION 13.8 Punitive Damages. The Administrative Agent, the Lenders and the
Borrower hereby agree that no such Person shall have a remedy of punitive or
exemplary damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to punitive or exemplary damages that
they may now have or may arise in the future in connection with any Dispute,
whether such Dispute is resolved through arbitration or judicially.

SECTION 13.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
For purposes of determining compliance with the covenants set out in this
Agreement, any election by the Borrower to measure an item of Debt using fair
value (as permitted by Statement of Financial Accounting Standards Nos. 157 or
159) shall be disregarded and such determination shall be made by valuing Debt
at 100% of the outstanding principal thereof.

SECTION 13.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

CHL:40759.7

78



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Default or Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and

(C) the consents of the Fronting Bank and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Fronted Letters of Credit (whether or not then outstanding) or for
any assignment in respect of the Revolving Credit Facility to an assignee who is
not a Lender.

 

CHL:40759.7

79



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment of Syndicated Letter of Credit. No Lender may assign any
obligation under a Syndicated Letter of Credit unless an amendment, modification
or supplement to such Syndicated Letter of Credit approved by the beneficiary
thereof and the Administrative Agent is concurrently delivered to the
Administrative Agent removing or adjusting, as the case may be, the assigning
Lender’s Revolving Credit Commitment Percentage of the Stated Amount of such
Syndicated Letter of Credit and replacing or adjusting the same with a
corresponding Revolving Credit Commitment Percentage of the Eligible Assignee.

(vi) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vii) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, with the consent of the
Administrative Agent and the Borrower (such consents not to be unreasonably
withheld or

 

CHL:40759.7

80



--------------------------------------------------------------------------------

delayed), sell participations to any Person (other than a natural person or the
Borrower or the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment, the
Loans owing to it or such Lender’s participations in Fronted Letters of Credit,
if any); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, Fronting Bank, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification that would
(i) increase, or extend the term or extend the time or waive any requirement for
the reduction or termination of, such Lender’s Revolving Credit Commitment,
(ii) extend the date fixed for the payment of principal of or interest on the
Loans or portions thereof owing to such Lender, (iii) reduce the amount of any
such payment of principal or (iv) reduce the rate at which interest is payable
thereon. Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.8, 4.9, 4.10 and
4.11 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.6 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall be entitled to
receive a greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, so long as the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.11 unless the Borrower are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 4.11(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Additional Fronting Banks. Any Lender that is an Additional Fronting Bank
may at any time assign all of its Revolving Credit Commitment pursuant to, and
subject to the terms of, this Section. If such Additional Fronting Bank ceases
to be a Lender, it shall resign as an Additional Fronting Bank. In addition, any
Additional Fronting Bank may at any time give notice of its resignation as an
Additional Fronting Bank to the Administrative Agent and the

 

CHL:40759.7

81



--------------------------------------------------------------------------------

Borrower. Upon the resignation of any Additional Fronting Bank, such Additional
Fronting Bank’s obligations to issue Fronted Letters of Credit shall terminate,
and in the event any Letters of Credit issued by such Additional Fronting Bank
are outstanding at the time of its resignation, the Borrower shall terminate,
backstop or cash collateralize such Fronted Letters of Credit or coordinate with
any other Fronting Bank to have letters of credit issued in substitution for
such Fronted Letters of Credit issued by such Additional Fronting Bank.

SECTION 13.11 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process and
the Administrative Agent or such Lender, as applicable, will use its
commercially reasonable efforts to provide prior written notice thereof to the
Borrower, (d) to any other party hereto, (e) in connection with the exercise of
any remedies under this Agreement or under any other Loan Document (or any
Hedging Agreement with a Lender or the Administrative Agent) or any action or
proceeding relating to this Agreement or any other Loan Document (or any Hedging
Agreement with a Lender or the Administrative Agent) or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any
purchasing Lender, proposed purchasing Lender, Participant or proposed
Participant, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and their
obligations, (g) with the consent of the Borrower, (h) to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications, (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 13.12 Performance of Duties. The Borrower’s obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrower at its sole cost and expense.

 

CHL:40759.7

82



--------------------------------------------------------------------------------

SECTION 13.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Aggregate Commitment remains in effect
or the Credit Facility has not been terminated.

SECTION 13.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 13.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 13.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 13.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

SECTION 13.18 Integration; Inconsistencies with Other Documents. This Agreement,
together with the other Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. In the event of
any conflict or inconsistency between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders, or the imposition of additional burdens on,
or the restriction of the rights of, the Borrower or its Subsidiaries, in any
other Loan Document shall not be deemed to be in conflict or inconsistent with
this Agreement. Each Loan Document was drafted with the joint participation of
the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

SECTION 13.19 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and the Aggregate Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

 

CHL:40759.7

83



--------------------------------------------------------------------------------

SECTION 13.20 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 13.21 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Act.

SECTION 13.22 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII IX, or X
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII IX, or X if, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII IX, or X.

[Signature pages to follow]

 

CHL:40759.7

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

FAMILY DOLLAR STORES, INC., as Borrower By:  

/s/ Kenneth T. Smith

  Name:  

Kenneth T. Smith

  Title:  

Senior Vice President – Chief Financial Officer

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender,

Fronting Bank and Lender

By:  

/s/ Kirk Tesch

  Name:  

Kirk Tesch

  Title:  

Director

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Lender By:  

/s/ Jaime C. Eng

  Name:  

Jaime C. Eng

  Title:  

Vice President

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,

as Lender

By:  

/s/ Stuart M. Jones

  Name:  

Stuart M. Jones

  Title:  

Senior Vice President

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Veronica Morrissette

  Name:  

Veronica Morrissette

  Title:  

Vice President

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

REGIONS BANK, as Lender By:  

/s/ Paul Stephen Phillippi

  Name:  

Paul Stephen Phillippi

  Title:  

Senior Vice President

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as Lender By:  

/s/ Mary J. Ramsey

  Name:  

Mary J. Ramsey

  Title:  

Vice President

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Jessica L. Fabrizi

  Name:  

Jessica L. Fabrizi

  Title:  

Assistant Vice President

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

COMPASS BANK, as Lender By:  

/s/ Ramon Garcia

  Name:  

Ramon Garcia

  Title:  

Vice President

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

HSBC BANK USA, N.A., as Lender By:  

/s/ Jeffrey M. Henry

  Name:  

Jeffrey M. Henry

  Title:  

Senior Vice President

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

CAPITAL ONE, N.A., as Lender By:  

/s/ Albert Figuly

  Name:  

Albert Figuly

  Title:  

VP – U.S. Corporate Banking Dept.

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

THE HUNTINGTON NATIONAL BANK, as Lender By:  

/s/ Brian H. Gallagher

  Name:  

Brian H. Gallagher

  Title:  

Senior Vice President

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Ryan Vetsch

  Name:  

Ryan Vetsch

  Title:  

Authorized Signatory

 

Family Dollar Stores, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Credit Agreement

dated as of November 17, 2010,

by and among

Family Dollar Stores, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$                            , 20    

FOR VALUE RECEIVED, the undersigned, FAMILY DOLLAR STORES, INC., a Delaware
corporation (the “Borrower”), promises to pay to                      (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of                      DOLLARS ($            ) or, if
less, the principal amount of all Revolving Credit Loans made by the Lender from
time to time pursuant to that certain Credit Agreement, dated as of November 17,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders who are or
may become a party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”). This Revolving Credit Note is
one of the Notes referred to in the Credit Agreement. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States of America
in immediately available funds to the account designated in the Credit
Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Revolving Credit Note and on which such Obligations may be
declared to be immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Debt evidenced by this Revolving Credit Note is senior in right of payment
to all Subordinated Debt referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

FAMILY DOLLAR STORES, INC., as Borrower By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Credit Agreement

dated as of November 17, 2010,

by and among

Family Dollar Stores, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$40,000,000.00                , 20    

FOR VALUE RECEIVED, the undersigned, FAMILY DOLLAR STORES, INC., a Delaware
corporation (the “Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of FORTY MILLION AND
NO/100 DOLLARS ($40,000,000.00) or, if less, the principal amount of all
Swingline Loans made by the Lender from time to time pursuant to that certain
Credit Agreement, dated as of November 17, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the Lenders who are or may become a party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”). This Swingline Note is one of the Notes referred to in
the Credit Agreement. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. Swingline Loans refunded as Revolving Credit Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the Borrower as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans. All payments of principal
and interest on this Swingline Note shall be payable in lawful currency of the
United States of America in immediately available funds to the account
designated in the Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Swingline Note and on which such Obligations may be declared to be
immediately due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ANY OTHER
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Debt evidenced by this Swingline Note is senior in right of payment to all
Subordinated Debt referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

FAMILY DOLLAR STORES, INC., as Borrower By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

to

Credit Agreement

dated as of November 17, 2010,

by and among

Family Dollar Stores, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of November 17, 2010 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among Family
Dollar Stores, Inc., a Delaware corporation (the “Borrower”), the lenders who
are or may become party thereto (the “Lenders”) and Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”).

1. The Borrower hereby requests that the Lenders make a [Revolving Credit Loan]
[Swingline Loan] to the Borrower in the aggregate principal amount of
$            . (Complete with an amount in accordance with Section 2.3(a) of the
Credit Agreement.)

2. The Borrower hereby requests that such Loan be made on the following Business
Day:                     . (Complete with a Business Day in accordance with
Section 2.3(a) of the Credit Agreement).

3. The Borrower hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

 

Component of Loan

 

Interest Rate

 

Interest Period

(LIBOR

Rate only)

 

Termination Date for

Interest Period

(if applicable)

  [Base Rate or LIBOR Rate]1    

 

1 Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans
(provided that the LIBOR Rate shall not be available until three (3) Business
Days after the Closing Date) or (ii) an interest rate mutually agreed to between
the Swingline Lender and the Borrower pursuant to Section 4.1 for Swingline
Loans.



--------------------------------------------------------------------------------

4. The principal amount of all Loans and L/C Obligations outstanding as of the
date hereof (including the Loan requested herein) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

FAMILY DOLLAR STORES, INC., as Borrower By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

to

Credit Agreement

dated as of November 17, 2010,

by and among

Family Dollar Stores, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of November 17, 2010 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among Family Dollar Stores, Inc., a Delaware corporation (the
“Borrower”), the lenders who are or may become party thereto (the “Lenders”) and
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

  

 

      ABA Routing Number:                                               
Account Number:                                                    

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

FAMILY DOLLAR STORES, INC., as Borrower By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Credit Agreement

dated as of November 17, 2010,

by and among

Family Dollar Stores, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.5(c) of the Credit Agreement dated as of November 17, 2010 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among Family Dollar Stores, Inc., a Delaware corporation (the
“Borrower”), the lenders who are or may become party thereto (the “Lenders”) and
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                    . (Complete with an amount in accordance with Section 2.5 of
the Credit Agreement.)

2. The Loan to be prepaid is a [check each applicable box]

 

  ¨ Swingline Loan

 

  ¨ Revolving Credit Loan

3. The Borrower shall repay the above-referenced Loans on the following Business
Day:                     . (Complete with the same Business Day as of the date
of this Notice of Prepayment with respect to any Swingline Loan, and any Base
Rate Loan and three (3) Business Days subsequent to date of this Notice of
Prepayment with respect to any LIBOR Rate.)

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

FAMILY DOLLAR STORES, INC., as Borrower By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

to

Credit Agreement

dated as of November 17, 2010,

by and among

Family Dollar Stores, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Credit Agreement dated as of November 17,
2010 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among Family Dollar Stores, Inc., a Delaware corporation
(the “Borrower”), the lenders who are or may become party thereto (the
“Lenders”) and Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”).

1. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨ Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is $            .

 

  (b) The principal amount of such Loan to be converted is $            .

 

  (c) The requested effective date of the conversion of such Loan is
                    .

 

  (d) The requested Interest Period applicable to the converted Loan is
                    .

 

  ¨ Converting a portion of LIBOR Rate Loan into a Base Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is $            .

 

  (b) The last day of the current Interest Period for such Loan is
                    .



--------------------------------------------------------------------------------

 

  (c) The principal amount of such Loan to be converted is $            .

 

  (d) The requested effective date of the conversion of such Loan is
                    .

 

  ¨ Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is $            .

 

  (b) The last day of the current Interest Period for such Loan is
                    .

 

  (c) The principal amount of such Loan to be continued is $            .

 

  (d) The requested effective date of the continuation of such Loan is
                    .

 

  (e) The requested Interest Period applicable to the continued Loan is
                    .

3. The principal amount of all Loans and L/C Obligations outstanding as of the
date hereof does not exceed the maximum amount permitted to be outstanding
pursuant to the terms of the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such Loan.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

FAMILY DOLLAR STORES, INC., as Borrower By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F

to

Credit Agreement

dated as of November 17, 2010,

by and among

Family Dollar Stores, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF EXTENSION NOTICE



--------------------------------------------------------------------------------

EXTENSION NOTICE

Dated as of:                     

Wells Fargo Bank, National Association,

  as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This notice shall constitute a request pursuant to Section 2.8(a) of the Credit
Agreement dated as of November 17, 2010 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among Family Dollar Stores,
Inc., a Delaware corporation (the “Borrower”), the lenders who are or may become
party thereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

The undersigned hereby requests that the Lenders extend the Maturity Date for an
additional one year period to [                    ]. [Complete with Maturity
Date as permitted pursuant to Section 2.8]

 

FAMILY DOLLAR STORES, INC., as Borrower By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT G

to

Credit Agreement

dated as of November 17, 2010,

by and among

Family Dollar Stores, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of FAMILY DOLLAR STORES, INC., a Delaware corporation
(the “Borrower”), and its Subsidiaries, hereby certifies to the Administrative
Agent and the Lenders, each as defined in the Credit Agreement referred to
below, as follows:

1. This Certificate is delivered to you pursuant to Section 7.2 of the Credit
Agreement dated as of November 17, 2010 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among Family Dollar Stores,
Inc., a Delaware corporation (the “Borrower”), the lenders who are or may become
party thereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                      and for the                      period[s] then
ended and such statements fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the dates indicated and the
results of their operations and cash flows for the period[s] indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Company and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this Certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Company has taken, is taking and
proposes to take with respect thereto].

4. The Company and its Subsidiaries are in compliance with the financial
covenants contained in Article IX of the Credit Agreement as shown on Schedule
1.

5. The Applicable Margin, the Facility Fee rate and calculations determining
such figures are set forth on the attached Schedule 2.

6. The Company and its Subsidiaries are in compliance with the other covenants
and restrictions contained in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

FAMILY DOLLAR STORES, INC., as Borrower By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

Calculation of Financial Covenants



--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate

Calculation of Applicable Margin

 

Pricing
Level

  

Consolidated Leverage Ratio

   Facility Fee     LIBOR Rate +     Base Rate +   I    Greater than or equal to
45.0%      0.400 %      2.100 %      1.100 %  II    Greater than or equal to
35.0% but less than 45.0%      0.325 %      1.925 %      0.925 %  III    Greater
than or equal to 25.0% but less than 35.0%      0.225 %      1.775 %      0.775
%  IV    Greater than or equal to 15.0% but less than 25.0%      0.200 %     
1.550 %      0.550 %  V    Less than 15.0%      0.150 %      1.350 %      0.350
% 



--------------------------------------------------------------------------------

EXHIBIT H

to

Credit Agreement

dated as of November 17, 2010,

by and among

Family Dollar Stores, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and the parties identified on the Schedules
hereto as “Assignees” (collectively, the “Assignees” and each, an “Assignee”).
It is understood and agreed that the rights and obligations of the Assignees
hereunder are several and not joint. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below, receipt of a copy of which is hereby acknowledged by each Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the respective Assignees, and each Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, any letters of
credit, guarantees, and swingline loans included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to any Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as, an “Assigned Interests”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.      Assignor:

  

 

  

2.      Assignees:

   See Schedules attached hereto

3.      Borrower:

   Family Dollar Stores, Inc., a Delaware corporation

4.      Administrative Agent:

   Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

5.      Credit Agreement:

   The Credit Agreement dated as of November 17, 2010, by and among the
Borrower, the Lenders party thereto and Wells Fargo Bank, National Association,
as Administrative Agent (as amended, restated, supplemented or otherwise
modified)



--------------------------------------------------------------------------------

6.      Assigned Interest:

   See Schedules attached hereto

[7.    Trade Date:

                       ]1

[Remainder of Page Intentionally Left Blank]

 

1

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:   ASSIGNEES See Schedules attached hereto

 

3



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

Assigned Interests:

 

Facility Assigned2

   Aggregate
Amount of
Commitment/
Loans for all
Lenders3      Amount of
Commitment/
Loans Assigned3      Percentage
Assigned of
Commitment/
Loans4    CUSIP Number      $         $         %       $         $         %   
   $         $         %   

 

[NAME OF ASSIGNEE] [and is an Affiliate/Approved Fund of [identify Lender]5] By:
 

 

  Title:  

 

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”)

3

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5

Select as applicable.

 

4



--------------------------------------------------------------------------------

 

[Consented to and]6 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By  

 

  Title:   [Consented to:]7 FAMILY DOLLAR STORES, INC., as Borrower By  

 

  Title:  

 

6

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

7

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

5



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the relevant Assigned Interests, (ii) such Assigned
Interests are free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignees. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 13.10(b)(iii), (v), (vi) and
(vii) of the Credit Agreement (subject to receipt of such consents as may be
required under Section 13.10(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the relevant Assigned
Interests, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own individual credit analysis and decision to
enter into this Assignment and Assumption and to purchase such Assigned
Interests, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase such
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

6



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of each Assigned Interests (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the relevant Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York,
including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York, without reference to any other conflicts or choice of law
principles thereof.

 

7



--------------------------------------------------------------------------------

EXHIBIT I

to

Credit Agreement

dated as of November 17, 2010,

by and among

Family Dollar Stores, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SYNDICATED LETTER OF CREDIT



--------------------------------------------------------------------------------

FORM OF SYNDICATED LETTER OF CREDIT

 

Issue Date  

 

  

Clean, Irrevocable Unconditional Letter of Credit No.:  

 

   To Beneficiary:    (Name)  

 

      (Address)  

 

  

Dear Sir or Madam:

The banks and financial institutions set forth in Schedule 1 to this Syndicated
Letter of Credit (the “Lenders”) have established through Wells Fargo Bank,
National Association, acting as administrative agent and attorney-in-fact for
the Lenders (in such capacity, the “Administrative Agent”), this clean,
irrevocable, and unconditional (except as expressly otherwise stated herein)
letter of credit (this “Letter of Credit”) in your favor as beneficiary (the
“Beneficiary”) at the request and for the account of Family Dollar Stores, Inc.
(the “Account Party”) for drawings up to U.S. $             effective
immediately and expiring at the Administrative Agent’s address at 401 Linden
Street, First Floor, Winston-Salem, North Carolina, 27101, Attention
International Operations, Standby Letters of Credit, NC 6034 (or any other
office which may be designated by the Administrative Agent by written notice
delivered to you) no later than 5:00 pm, Charlotte, North Carolina time, on
                     (the “Expiration Date”). Except to the extent the amount of
this Letter of Credit may be increased, this Letter of Credit cannot be modified
or revoked without your written consent.

The Lenders severally undertake to promptly honor your sight draft(s) drawn on
us, duly endorsed on the reverse side thereof by the Beneficiary expressly
specifying the Letter of Credit No.             , for all or any part of this
credit upon presentation of your draft drawn on us at the Administrative Agent’s
office specified in the first paragraph hereof on a Business Day on or prior to
the Expiration Date.

The term “Beneficiary” as used herein includes any successor by operation of law
of the named Beneficiary including, without limitation, any liquidator,
rehabilitator, receiver or conservator. The term “Business Day” means any day
other than a Saturday, Sunday, or legal holiday on which banks in Charlotte,
North Carolina and New York, New York, are open for the conduct of their
commercial banking business.

Except as stated herein, this undertaking is not subject to any condition,
requirement or qualification. The Lenders’ several obligations under this Letter
of Credit shall be each such Lender’s individual obligation, and are in no way
contingent upon reimbursement with respect thereto, or upon their ability to
perfect any lien or security interest. This Letter of Credit sets forth in full
all obligations of the Lenders.

Each of the Lenders agrees, for itself alone and not jointly with any other
Lender, to honor a draft drawn by you and presented to the Administrative Agent
in an amount not to exceed the aggregate amount available to be drawn hereunder
multiplied by such Lender’s percentage obligation as set forth on Schedule 1 to
this Syndicated Letter of Credit (the “Percentage Obligations”) and in
accordance with the terms and conditions hereinafter set forth.



--------------------------------------------------------------------------------

The obligations of the Lenders hereunder shall be several and not joint or joint
and several, and multiple draws shall be available under this Letter of Credit.
Upon the transfer by a Lender to the Administrative Agent for your account of
the amount specified in a draft drawn on such Lender hereunder, such Lender
shall be fully discharged of its obligations under this Letter of Credit with
respect to such draft, such Lender shall not be obligated thereafter to make any
further payments under this Letter of Credit with respect to such draft and the
amount available to be drawn thereafter under this Letter of Credit shall be
automatically and permanently reduced by an amount equal to the amount of such
draft. The failure of any Lender to make funds available to the Administrative
Agent for payment under this Letter of Credit shall not relieve any other Lender
of its obligation hereunder to make funds available to the Administrative Agent.
Neither the Administrative Agent nor any Lender shall be responsible for the
failure of any other Lender to honor its share of any drawings hereunder or to
make funds available to the Administrative Agent.

Wells Fargo Bank, National Association, has been appointed by the Lenders, has
been granted the authority by the Lenders to act as, and has been irrevocably
granted a power of attorney by the Lenders to act as Administrative Agent for
the Lenders obligated under this Letter of Credit. As Administrative Agent,
Wells Fargo Bank, National Association, has full power of attorney from such
Lenders to act on their behalf hereunder to (i) execute and deliver this Letter
of Credit, (ii) receive drafts, other demands for payment and other documents
presented by you hereunder, (iii) determine whether such drafts, demands and
documents are in compliance with the terms and conditions of this Letter of
Credit and (iv) notify the Lenders and the Account Party that a valid drawing
has been made and the date that the related payment under this Letter of Credit
is to be made; provided, however, that the Administrative Agent shall have no
obligation or liability for any payment under this Letter of Credit (other than
payment to you of such funds as have been made available to it by the Lenders
pursuant to your draw).

This Letter of Credit expires on the Expiration Date.

Only the Beneficiary may make drawings under this Letter of Credit and this
Letter of Credit is not transferable.

This Letter of Credit is subject to the International Standby Practices 1998,
effective January 1, 1999, and to the extent not inconsistent therewith, the
laws of the State of New York.

 

 

   

 

Signature     Title

Wells Fargo Bank, National Association

as Administrative Agent and attorney-in fact for

the Lenders set forth in Schedule 1

to this Syndicated Letter of Credit



--------------------------------------------------------------------------------

SCHEDULE 1

 

LENDER

   PERCENTAGE OBLIGATION                 



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

Subsidiaries and Capitalization

 

Subsidiary

  

Jurisdiction of
Incorporation

  

Stockholder

Family Dollar Holdings, Inc.    NC    Family Dollar Stores, Inc. - 100% Family
Dollar, Inc.    NC    Family Dollar Stores, Inc. - 100% Family Dollar Insurance,
Inc.    SC    Family Dollar Stores, Inc. - 100% Family Dollar Services, Inc.   
NC    Family Dollar, Inc. - 100% Family Dollar Operations, Inc.    NC    Family
Dollar, Inc. - 100% Family Dollar Trucking, Inc.    NC    Family Dollar, Inc. -
100% Family Dollar Stores of Florida, Inc.    FL    Family Dollar, Inc. - 100%
Family Dollar Stores Alabama, Inc.    AL    Family Dollar, Inc. - 100% Family
Dollar Stores of Arkansas, Inc.    AR    Family Dollar, Inc. - 100% Family
Dollar Stores of Colorado, Inc.    CO    Family Dollar, Inc. - 100% Family
Dollar Stores of Connecticut, Inc.    CT    Family Dollar, Inc. - 100% Family
Dollar Stores of Delaware, Inc.    DE    Family Dollar, Inc. - 100% Family
Dollar Stores of D.C., Inc.    DC    Family Dollar, Inc. - 100% Family Dollar
Stores of Georgia, Inc.    GA    Family Dollar, Inc. - 100% Family Dollar Stores
of Iowa, Inc.    IA    Family Dollar, Inc. - 100% Family Dollar Stores of
Louisiana, Inc.    LA    Family Dollar, Inc. - 100% Family Dollar Stores of
Maryland, Inc.    MD    Family Dollar, Inc. - 100% Family Dollar Stores of
Massachusetts, Inc.    MA    Family Dollar, Inc. - 100% Family Dollar Stores of
Michigan, Inc.    MI    Family Dollar Services, Inc. - 100% Family Dollar Stores
of Mississippi, Inc.    MS    Family Dollar, Inc. - 100% Family Dollar Stores of
Missouri, inc.    MD    Family Dollar, Inc. - 100% Family Dollar Stores of New
Jersey, Inc.    NJ    Family Dollar, Inc. - 100% Family Dollar Stores of New
Mexico, Inc.    NM    Family Dollar, Inc. - 100% Family Dollar Stores of New
York, Inc.    NY    Family Dollar, Inc. - 100% Family Dollar Stores of North
Carolina, Inc.    NC    Family Dollar, Inc. - 100% Family Dollar Stores of Ohio,
Inc.    OH    Family Dollar Stores, Inc. - 100% Family Dollar Stores of
Oklahoma, Inc.    OK    Family Dollar, Inc. - 100% Family Dollar Stores of
Pennsylvania, inc.    PA    Family Dollar, Inc. - 100% Family Dollar Stores of
Rhode Island, Inc.    RI    Family Dollar, Inc. - 100% Family Dollar Stores of
South Carolina, Inc.    SC    Family Dollar, Inc. - 100% Family Dollar Stores of
South Dakota, Inc.    SD    Family Dollar, Inc. - 100% Family Dollar Stores of
Tennessee, Inc.    TN    Family Dollar, Inc. - 100%

 

NEWYORK:2310151.4    



--------------------------------------------------------------------------------

Family Dollar Stores of Vermont, Inc.    VT    Family Dollar, Inc. - 100% Family
Dollar Stores of Virginia, Inc.    VA    Family Dollar, Inc. - 100% Family
Dollar Stores of West Virginia, Inc.    WV    Family Dollar, Inc. - 100% Family
Dollar Stores of Wisconsin, Inc.    WI    Family Dollar, Inc. - 100% Family
Dollar Merchandising, L.P.    DE   

Family Dollar Holdings, Inc. - 1% GP Interest

Family Dollar Services, Inc. - 99% LP Interest

Family Dollar Distribution, LLC    TX   

Family Dollar Services, Inc. - 1% Member Interest

Family Dollar Stores of Florida, Inc. - 99% Member Interest

Family Dollar Stores of Indiana, L.P.    IN   

Family Dollar Holdings, Inc. -1 % GP Interest

Family Dollar Stores of Ohio, Inc. - 99% LP Interest

Family Dollar Stores of Kentucky, Ltd.    KY   

Family Dollar Holdings, Inc. - 1% GP Interest

Family Dollar, Inc. - 99% LP Interest

Family Dollar Stores of Texas, LLC    TX   

Family Dollar Holdings, Inc. - 1 % Member Interest

Family Dollar Stores of Ohio, Inc. 99% Member Interest

Family Dollar GC, LLC    NC    Family Dollar, Inc. 100% Member Interest FDO
Trading International, LLC    NC    FDO Trading International Hong Kong Limited
- 100% Tar Heel Trading International, S.A.R.L    Luxembourg    Family Dollar,
Inc. - 100% Tar Heel Trading International Holding Limited    Hong Kong    Tar
Heel Trading International, S.A.R.L - 100% FDO Trading International Hong Kong
Limited    Hong Kong    Tar Heel Trading International Holding Limited - 100%
Tar Heel Trading International Hong Kong Limited    Hong Kong    FDO Trading
International, LLC - 100% Family Dollar Stores of Arizona, Inc.*    AZ    Family
Dollar, Inc. - 100% Family Dollar Stores of California, Inc.*    CA    Family
Dollar, Inc. - 100% Family Dollar Stores of Nevada, Inc.*    NV    Family
Dollar, Inc. - 100% Family- Dollar Stores of North Dakota, Inc.*    ND    Family
Dollar, Inc. - 100% Family Dollar Stores of Wyoming, Inc.*    WY    Family
Dollar, Inc. - 100%

 

* Currently inactive

 

NEWYORK:2310151.4   2  



--------------------------------------------------------------------------------

Preemptive or Similar Rights

None.

Outstanding stock purchase warrants, subscriptions, options, etc.

None.

 

NEWYORK:2310151.4   3  



--------------------------------------------------------------------------------

SCHEDULE 6.1(g)

Licenses, Permits

No Exceptions.

 

NEWYORK:2310151.4   4  



--------------------------------------------------------------------------------

SCHEDULE 6.1(p)

Existing Debt; Future Liens

 

1. 5.41% Series 2005-A Senior Notes, Tranche A due September 27, 2015, in the
original principal amount of $169,000,000 issued pursuant to that certain Note
Purchase Agreement dated as of September 27, 2005 (as amended, restated,
supplemented or otherwise the “Note Purchase Agreement”) by and among the
Borrower and Family Dollar, Inc., as obligors, and the purchasers party thereto.

 

2. 5.24% Series 2005-A Senior Notes, Tranche B due September 27, 2015, in the
original principal amount of $81,000,000, issued pursuant to that certain Note
Purchase Agreement (as defined above).

 

3. $143 million in Letters of Credit outstanding as of November 17, 2010 under
the $350,000,000 Credit Agreement dated August 24, 2006 by and among the Company
and Wells Fargo Bank, National Association (as successor to Wachovia Bank,
National Association) as Administrative Agent and the lenders party thereto, as
amended.

 

4. Intercompany Debts which vary from time to time between the Borrower and its
Subsidiaries.

 

NEWYORK:2310151.4   5  



--------------------------------------------------------------------------------

SCHEDULE 10.1

Existing Liens

None.

 

NEWYORK:2310151.4   6  



--------------------------------------------------------------------------------

SCHEDULE 10.4

Transactions with Affiliates

None.

 

NEWYORK:2310151.4   7  